 

EXHIBIT 10.2

LEASE AGREEMENT,

dated as of January 31, 2007,

by and among

HPT TA PROPERTIES TRUST and HPT TA PROPERTIES LLC,

AS LANDLORD,

AND

TA LEASING LLC,

AS TENANT

LEASE AGREEMENT

THIS LEASE AGREEMENT is entered into as of January 31, 2007, by and among HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company (collectively, “LANDLORD”), and TA
LEASING LLC, a Delaware limited liability company (“TENANT”).

WITNESSETH:

WHEREAS, Landlord holds fee simple title to, and/or the leasehold interest in,
the Leased Property constituting Real Property (other than the Retained
Buildings), and good title to all other Leased Property (these and other
capitalized terms used and not otherwise defined herein having the meanings
given such terms in ARTICLE 1); and

WHEREAS, Landlord wishes to lease the Leased Property to Tenant and Tenant
wishes to lease the Leased Property from Landlord, subject to and upon the terms
and conditions herein set forth;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

ARTICLE 1

DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this Article
shall have the meanings assigned to them in this Article and include the plural
as well as the singular, (b) all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

1.1  “ADDITIONAL CHARGES” shall have the meaning given such term in SECTION
3.1.3.

1.2  “ADDITIONAL RENT” shall have the meaning given such term in SECTION
3.1.2(a).

1


--------------------------------------------------------------------------------


1.3  “AFFILIATED PERSON” shall mean, with respect to any Person, (a) in the case
of any such Person which is a partnership, any partner in such partnership, (b)
in the case of any such Person which is a limited liability company, any member
of such company, (c) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (a) and (b), (d) any other Person
who is an officer, director, trustee or employee of, or partner in or member of,
such Person or any Person referred to in the preceding clauses (a), (b) and (c),
and (e) any other Person who is a member of the Immediate Family of such Person
or of any Person referred to in the preceding clauses (a) through (d).

1.4  “AGREEMENT” shall mean this Lease Agreement, including all exhibits
attached hereto, as it and they may be amended from time to time as herein
provided.

1.5  “ALLOWANCE” shall have the meaning given such term in SECTION 5.1.1(c).

1.6  “APPLICABLE LAWS” shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits, notices and orders, from time to
time in existence, of all courts of competent jurisdiction and Government
Agencies, and all applicable judicial and administrative and regulatory decrees,
judgments and orders, including common law rulings and determinations, relating
to injury to, conservation of, or the protection of, real or personal property,
Transferred Trademarks or human health or the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, natural gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature.

2


--------------------------------------------------------------------------------


1.7  “AWARD” shall mean all compensation, sums or other value awarded, paid or
received by virtue of a total or partial Condemnation of any Property (after
deduction of all reasonable legal fees and other reasonable costs and expenses,
including, without limitation, expert witness fees, incurred by Landlord, in
connection with obtaining any such award).

1.8  “BASE FUEL GROSS REVENUES” shall mean, with respect to any Property, the
amount of Gross Fuel Revenues for such Property for the Base Year; PROVIDED,
HOWEVER, that, with respect to any Property then subject to a TA Franchise
Agreement, Base Fuel Gross Revenues shall be the Gross Fuel Revenues of the
franchisee under the TA Franchise Agreement for the Base Year (as reported by
such franchisee pursuant to the applicable TA Franchise Agreement) and not
include amounts otherwise payable to the franchisor under such TA Franchise
Agreement.

1.9  “BASE NON-FUEL GROSS REVENUES” shall mean, with respect to any Property,
the amount of Gross Non-Fuel Revenues for such Property for the Base Year;
PROVIDED, HOWEVER, that, with respect to any Property then subject to a TA
Franchise Agreement, Base Non-Fuel Gross Revenues shall be the Gross Non-Fuel
Revenues of the franchisee under the TA Franchise Agreement for the Base Year
(as reported by such franchisee pursuant to the applicable TA Franchise
Agreement) and not include amounts otherwise payable to the franchisor under
such TA Franchise Agreement.

1.10  “BASE YEAR” shall mean the 2011 calendar year.

1.11  “BUSINESS DAY” shall mean any day other than Saturday, Sunday, or any
other day on which banking institutions in The Commonwealth of Massachusetts are
authorized by law or executive action to close.

1.12  “CAPITAL ADDITION” shall mean, with respect to any Property, any
renovation, repair or improvement to such Property, the cost of which
constitutes a Capital Expenditure.

1.13  “CAPITAL EXPENDITURE” shall mean any expenditure treated as capital in
nature in accordance with GAAP.

1.14  “CAPITAL REPLACEMENTS BUDGET” shall have the meaning given such term in
SECTION 5.1.1(b).

1.15  “CHANGE IN CONTROL” shall mean (a) the acquisition by any Person, or two
or more Persons acting in concert, of beneficial ownership (within the meaning
of Rule 13d-3 of the SEC) of 9.8% or more, or rights, options or warrants to
acquire 9.8% or more, of the outstanding shares of voting stock or other voting
interests of Tenant or any Guarantor, as the case may be,

3


--------------------------------------------------------------------------------


or the power to direct the management and policies of Tenant or any Guarantor,
directly or indirectly, (b) the merger or consolidation of Tenant or any
Guarantor with or into any other Person (other than the merger or consolidation
of any Person into Tenant or any Guarantor that does not result in a Change in
Control of Tenant or such Guarantor under clauses (a), (c) or (d) of this
definition), (c) any one or more sales or conveyances to any Person of all or
any material portion of its assets (including capital stock or other equity
interests) or business of Tenant or any Guarantor, as the case may be, or (d)
the cessation, for any reason, of the individuals who at the beginning of any
twenty-four (24) consecutive month period (commencing on the Commencement Date)
constituted the board of directors of Tenant or any Guarantor (together with any
new directors whose election by such board or whose nomination for election by
the shareholders of Tenant or such Guarantor, as the case may be, was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of any such period or whose election or nomination
for election was previously so approved) to constitute a majority of the board
of directors of Tenant or any Guarantor then in office.

1.16  “CLAIM” shall have the meaning given such term in ARTICLE 8.

1.17  “CODE” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as from time
to time amended.

1.18  “COMMENCEMENT DATE” shall mean the date hereof.

1.19  “CONDEMNATION” shall mean, with respect to any Property, or any portion
thereof, (a) the exercise of any governmental power with respect to such
Property, whether by legal proceedings or otherwise, by a Condemnor of its power
of condemnation, (b) a voluntary sale or transfer of such Property by Landlord
to any Condemnor, either under threat of condemnation or while legal proceedings
for condemnation are pending, or (c) a taking or voluntary conveyance of such
Property, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any condemnation or other eminent domain
proceeding affecting such Property, whether or not the same shall have actually
been commenced.

1.20  “CONDEMNOR” shall mean any public or quasi-public Person, having the power
of Condemnation.

4


--------------------------------------------------------------------------------


1.21   “CONSOLIDATED FINANCIALS” shall mean, for any Fiscal Year or other
accounting period of TCA, annual audited and quarterly unaudited financial
statements of TCA prepared on a consolidated basis, including TCA’s consolidated
balance sheet and the related statements of income and cash flows, all in
reasonable detail, and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year, and prepared
in accordance with GAAP throughout the periods reflected.

1.22  “DATE OF TAKING” shall mean, with respect to any Property, the date the
Condemnor has the right to possession of such Property, or any portion thereof,
in connection with a Condemnation.

1.23  “DEFAULT” shall mean any event or condition which with the giving of
notice and/or lapse of time would be an Event of Default.

1.24  “DISBURSEMENT RATE” shall mean an annual rate of interest, as of the date
of determination, equal to the greater of (i) the Interest Rate and (ii) the per
annum rate for ten (10) year U.S. Treasury Obligations as published in THE WALL
STREET JOURNAL plus three hundred fifty (350) basis points.

1.25  “DISTRIBUTION” shall mean (a) any declaration or payment of any dividend
(except ordinary cash dividends payable in common stock or other equity
interests of Tenant) on or in respect of any shares of any class of capital
stock or other equity interests of Tenant, (b) any purchase, redemption,
retirement or other acquisition of any shares of any class of capital stock of a
corporation, (c) any other distribution on or in respect of any shares of any
class of capital stock of Tenant or (d) any return of capital to shareholders.

1.26  “EASEMENT AGREEMENT” shall mean any conditions, covenants and
restrictions, easements, declarations, licenses and other agreements which are
Permitted Encumbrances and such other agreements as may be granted in accordance
with SECTION 19.1.

1.27  “ENCUMBRANCE” shall have the meaning given such term in SECTION 20.1.

1.28  “ENTITY” shall mean any corporation, general or limited partnership,
limited liability company or partnership, stock company or association, joint
venture, association, company, trust, bank, trust company, land trust, business
trust,

5


--------------------------------------------------------------------------------


real estate investment trust, cooperative, any government or agency, authority
or political subdivision thereof or any other entity.

1.29  “ENVIRONMENT” shall mean soil, surface waters, ground waters, land, biota,
sediments, surface or subsurface strata and ambient air.

1.30  “ENVIRONMENTAL OBLIGATION” shall have the meaning given such term in
SECTION 4.3.1.

1.31  “ENVIRONMENTAL NOTICE” shall have the meaning given such term in SECTION
4.3.1.

1.32  “ENVIRONMENTAL REPORT” shall have the meaning given such term in SECTION
4.3.2.

1.33  “EVENT OF DEFAULT” shall have the meaning given such term in SECTION 12.1.

1.34  “EXCESS FUEL GROSS REVENUES” shall mean, with respect to any Property,
with respect to any Lease Year, or portion thereof, the amount of Gross Fuel
Revenues for such Property for such Lease Year, or portion thereof, in excess of
Base Fuel Gross Revenues for such Property for the equivalent period during the
Base Year.

1.35  “EXCESS NON-FUEL GROSS REVENUES” shall mean, with respect to any Property,
with respect to any Lease Year, or portion thereof, the amount of Gross Non-Fuel
Revenues for such Property for such Lease Year, or portion thereof, in excess of
Base Non-Fuel Gross Revenues for such Property for the equivalent period during
the Base Year.

1.36  “EXISTING THIRD PARTY TRADE NAMES AND SERVICE MARK RIGHTS” shall mean the
rights as set forth in any TA Franchise Agreement in effect as of the
Commencement Date licensed to third parties in the trade names, trademarks,
service marks, domain names, logos and other brand-source indicia. including all
goodwill related thereto which constitute a part of the Transferred Trademarks.

1.37  “FAIR MARKET VALUE” shall mean the price an unaffiliated and willing buyer
would pay for the interest of Landlord in the applicable Property (or the
interest of Tenant in the case of any Retained Buildings) in its existing
condition as of the date of determination, with all relevant factors being

6


--------------------------------------------------------------------------------


known to both parties, under terms and conditions customary for like
transactions in the area in which the Property is located.

1.38  “FAIR MARKET VALUE RENT” shall mean the per annum minimum rent which would
be payable monthly in advance for the applicable Property in its then current
condition and for its then current use, on the terms and conditions of this
Agreement (including, without limitation, the obligation to pay Additional
Rent).

1.39  “FINANCIAL OFFICER’S CERTIFICATE” shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer (or such officers’ authorized designee) of such Person, duly
authorized, accompanying the financial statements required to be delivered by
such Person pursuant to SECTION 17.2, in which such officer shall certify (a)
that such statements have been properly prepared in accordance with GAAP and are
true, correct and complete in all material respects and fairly present the
consolidated financial condition of such Person at and as of the dates thereof
and the results of its operations for the periods covered thereby, and (b) in
the event that the certifying party is an officer of Tenant and the certificate
is being given in such capacity, that no Event of Default has occurred and is
continuing hereunder.

1.40  “FISCAL YEAR” shall mean the calendar year or such other annual period
designated by Tenant and approved by Landlord.

1.41  “FIXTURES” shall have the meaning given such term in SECTION 2.1(d).

1.42  “FUEL SALES CAP” shall mean, for the 2012 Lease Year, three tenths of one
percent (0.3%) of the aggregate Base Fuel Gross Revenues for the Leased
Property; and, for each Lease Year thereafter, (x) the Additional Rent on
account of Excess Fuel Gross Revenues for the prior Lease Year multiplied by (y)
the greater of one, or a fraction, the numerator of which is the Index for
January of the then current Lease Year and the denominator of which is the Index
for January of the preceding Lease Year.

1.43  “GAAP” shall mean generally accepted accounting principles consistently
applied.

1.44  “GOVERNMENT AGENCIES” shall mean any court, agency, authority, board
(including, without limitation, environmental

7


--------------------------------------------------------------------------------


protection, planning and zoning), bureau, commission, department, office or
instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or any State or any county or any
political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over Tenant or any Property, or any portion
thereof, or any Travel Center operated thereon.

1.45  “GROSS FUEL REVENUES” shall mean, with respect to any Property, for each
Fiscal Year during the Term, all revenues and receipts (determined on an accrual
basis and in all material respects in accordance with GAAP) of every kind
derived from the provision, sale or trade of motor fuel and gasoline at such
Property; PROVIDED, HOWEVER, that Gross Fuel Revenues shall not include the
following: allowances according to GAAP for uncollectible accounts, including
credit card accounts and other administrative discounts; federal, state or
municipal excise, sales, use, occupancy or similar taxes included as part of the
sales price of any goods or services; insurance proceeds (other than proceeds
from business interruption or other loss of income insurance); and any amounts
included in Gross Non-Fuel Revenues; FURTHER, PROVIDED, that, with respect to
any Property subject to a TA Franchise Agreement, Gross Fuel Revenues shall be
the Gross Fuel Revenues of the franchisee under the TA Franchise Agreement (as
reported by such franchisee pursuant to the applicable TA Franchise Agreement to
the extent compliant with Section 856(d)(2) of the Code) and not include amounts
otherwise payable to the franchisor under such TA Franchise Agreement.

1.46  “GROSS NON-FUEL REVENUES” shall mean, with respect to any Property, for
each Fiscal Year during the Term, all revenues and receipts (determined on an
accrual basis and in all material respects in accordance with GAAP) of every
kind derived from renting, using and/or operating such Property and parts
thereof, including, but not limited to: all rents and revenues received or
receivable for the use of or otherwise by reason of all goods sold, services
performed, space or facilities subleased on such Property, or any portion
thereof, including, without limitation, any other arrangements with third
parties relating to the possession or use of any portion of such Property; and
proceeds, if any, from business interruption or other loss of income insurance;
PROVIDED, HOWEVER, that Gross Non-Fuel Revenues shall not include the following:
allowances according to GAAP for uncollectible accounts, including credit card
accounts and other administrative discounts; federal, state or municipal excise,
sales, use, occupancy or similar taxes included as part of the sales price of
any goods or services; insurance proceeds (other than proceeds from business
interruption or other loss of income

8


--------------------------------------------------------------------------------


insurance); Award proceeds (other than for a temporary Condemnation); any
proceeds from any sale of such Property or from the refinancing of any debt
encumbering such Property; proceeds from the disposition of furnishings, fixture
and equipment no longer necessary for the operation of the Travel Center located
thereon; any security deposits and other advance deposits, until and unless the
same are forfeited to Tenant or applied for the purpose for which they were
collected; interest income from any bank account or investment of Tenant; and
any amounts included in Gross Fuel Revenues; FURTHER, PROVIDED, that, with
respect to any Property subject to a TA Franchise Agreement, Gross Non-Fuel
Revenues shall be the Gross Non-Fuel Revenues of the franchisee under the TA
Franchise Agreement (as reported by such franchisee pursuant to the applicable
TA Franchise Agreement to the extent compliant with Section 856(d)(2) of the
Code) and not include amounts otherwise payable to the franchisor under such TA
Franchise Agreement.

1.47  “GROUND LEASES” shall mean, collectively, any and all ground leases in
effect with respect to any portion of the Real Property.

1.48  “GUARANTOR” shall mean, collectively, TCA, Subtenant, TravelCenters of
America Holding Company LLC, and each and every other guarantor of Tenant’s
obligations under this Agreement, and each such guarantor’s successors and
assigns, jointly and severally.

1.49  “GUARANTY” shall mean any guaranty agreement executed by a Guarantor in
favor of Landlord pursuant to which the payment or performance of Tenant’s
obligations under this Agreement are guaranteed, together with all
modifications, amendments and supplements thereto.

1.50  “HAZARDOUS SUBSTANCES” shall mean any substance:

(a)  the presence of which requires or may hereafter require notification,
investigation or remediation under any Applicable Law; or

(b)  which is or becomes defined as a “hazardous waste”, “hazardous material” or
“hazardous substance” or “pollutant” or “contaminant” under any Applicable Law
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 ET SEQ.) and the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 ET SEQ.) and the
regulations promulgated thereunder; or

(c)  which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Governmental Agencies; or

(d)  the presence of which on any Property, or any portion thereof, causes or
materially threatens to cause an unlawful nuisance upon such Property, or any
portion thereof, or to adjacent properties or poses or materially threatens to
pose a hazard to such Property, or any portion thereof, or to the health or
safety of persons; or

(e)  without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or

(f)  without limitation, which contains polychlorinated biphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or

(g)  without limitation, which contains or emits radioactive particles, waves or
material.

1.51  “IMMEDIATE FAMILY” shall mean, with respect to any individual, such
individual’s spouse, parents, brothers, sisters, children (natural or adopted),
stepchildren, grandchildren, grandparents, parents-in-law, brothers-in-law,
sisters-in-law, nephews and nieces.

1.52  “IMPOSITIONS” shall mean, collectively, all taxes (including, without
limitation, all taxes imposed under the laws of any State, as such laws may be
amended from time to time, and all ad valorem, sales and use, occupancy, or
similar taxes as the same relate to or are imposed upon Landlord, Tenant or the
business conducted upon the Leased Property), assessments (including, without
limitation, all assessments for public improvements or benefit, whether or not
commenced or completed prior to the date hereof), water, sewer or other rents
and charges, excises, tax levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary,
foreseen or unforeseen, of every character in respect of the Leased Property or
the business conducted upon the Leased Property by Tenant (including all
interest and penalties thereon due to any failure in payment

9


--------------------------------------------------------------------------------


by Tenant), which at any time prior to, during or in respect of the Term hereof
may be assessed or imposed on or in respect of or be a lien upon (a) Landlord’s
interest in the Leased Property, (b) the Leased Property or any part thereof or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Property or the leasing or use of the
Leased Property or any part thereof by Tenant; PROVIDED, HOWEVER, that nothing
contained herein shall be construed to require Tenant to pay and the term
“Impositions” shall not include (i) any tax based on net income imposed on
Landlord, (ii) any net revenue tax of Landlord, (iii) any transfer fee (but
excluding any mortgage or similar tax payable in connection with a Property
Mortgage) or other tax imposed with respect to the sale, exchange or other
disposition by Landlord of the Leased Property or the proceeds thereof, (iv) any
single business, gross receipts tax, transaction privilege, rent or similar
taxes as the same relate to or are imposed upon Landlord, (v) any interest or
penalties imposed on Landlord as a result of the failure of Landlord to file any
return or report timely and in the form prescribed by law or to pay any tax or
imposition, except to the extent such failure is a result of a breach by Tenant
of its obligations pursuant to SECTION 3.1.3, (vi) any impositions imposed on
Landlord that are a result of Landlord not being considered a “United States
person” as defined in Section 7701(a)(30) of the Code, (vii) any impositions
that are enacted or adopted by their express terms as a substitute for any tax
that would not have been payable by Tenant pursuant to the terms of this
Agreement or (viii) any impositions imposed as a result of a breach of covenant
or representation by Landlord in any agreement governing Landlord’s conduct or
operation or as a result of the negligence or willful misconduct of Landlord.

1.53  “INDEBTEDNESS” shall mean (without duplication), (i) all obligations for
borrowed money, (ii) the maximum amount available to be drawn under all surety
bonds, letters of credit and bankers’ acceptances issued or created for the
account of Tenant and, without duplication, all unreimbursed drafts drawn
thereunder, (iii) all obligations to pay the deferred purchase price of property
or services, excluding trade payables incurred in the ordinary course of
business, but including all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by Tenant, (iv) all leases required, in accordance with GAAP, to be
recorded as capital leases on Tenant’s balance sheet, (v) the principal balance
outstanding and owing by Tenant

10


--------------------------------------------------------------------------------


under any synthetic lease, tax retention operating lease or similar off-balance
sheet financing product, and (vi) all guaranties of or other liabilities with
respect to the debt of another Person.

1.54  “INDEX” shall mean the Consumer Price Index for Urban Wage Earners and
Clerical Workers, U.S., All Items, 1982-1984=100. The Index is presently
published by the Bureau of Labor Statistics of the United States Department of
Labor. If publication of the Index ceases, computations with respect to which
the Index is to be applied shall be computed on the basis of whatever index
published by the United States Department of Labor at that time is most nearly
comparable. If the Index ceases to use 1982-84=100 as the basis of calculation,
then the Index shall be converted to the amount(s) that would have resulted had
the manner of calculating the Index in effect at the Commencement Date.

1.55  “INSURANCE REQUIREMENTS” shall mean all terms of any insurance policy
required by this Agreement and all requirements of the issuer of any such policy
and all orders, rules and regulations and any other requirements of the National
Board of Fire Underwriters (or any other body exercising similar functions)
binding upon Landlord, Tenant, any Manager or the Leased Property.

1.56  “INTEREST RATE” shall mean eight and one half percent (8.5%) per annum.

1.57  “LAND” shall have the meaning given such term in SECTION 2.1(a).

1.58  “LANDLORD” shall have the meaning given such term in the preambles to this
Agreement and shall also include their respective permitted successors and
assigns.

1.59  “LANDLORD DEFAULT” shall have the meaning given such term in ARTICLE 14.

1.60  “LANDLORD LIENS” shall mean liens on or against the Leased Property or any
payment of Rent (a) which result from any act of, or any claim against, Landlord
or any owner of a direct or indirect interest in the Leased Property (other than
the lessor under any ground lease affecting any portion of the Leased Property),
or which result from any violation by Landlord of any terms of this Agreement,
or (b) which result from liens in favor of any taxing authority by reason of any
tax owed by Landlord or any fee owner of a direct or indirect interest in

11


--------------------------------------------------------------------------------


the Leased Property (other than the lessor under any ground lease affecting any
portion of the Leased Property); PROVIDED, HOWEVER, that “LANDLORD LIEN” shall
not include any lien resulting from any tax for which Tenant is obligated to pay
or indemnify Landlord against until such time as Tenant shall have already paid
to or on behalf of Landlord the tax or the required indemnity with respect to
the same.

1.61  “LEASE YEAR” shall mean any Fiscal Year or portion thereof during the
Term.

1.62  “LEASED IMPROVEMENTS” shall have the meaning given such term in SECTION
2.1(b).

1.63  “LEASED INTANGIBLE PROPERTY” shall mean all agreements, service contracts,
equipment leases and other arrangements or agreements affecting the ownership,
repair, maintenance, management, leasing or operation of the Leased Property, or
any portion thereof, to which Landlord is a party; all books, records and files
relating to the leasing, maintenance, management or operation of the Leased
Property, or any portion thereof, belonging to Landlord; all transferable or
assignable permits, certificates of occupancy, operating permits, sign permits,
development rights and approvals, certificates, licenses, warranties and
guarantees, rights to deposits and telephone exchange numbers identified with
the Leased Property; and all other transferable intangible property,
miscellaneous rights, benefits and privileges of any kind or character belonging
to Landlord with respect to the Leased Property.

1.64  “LEASED PROPERTY” shall have the meaning given such term in SECTION 2.1.

1.65  “LEGAL REQUIREMENTS” shall mean all federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations and regulations necessary to operate any
Property for its Permitted Use, and (b) all covenants, agreements, restrictions
and encumbrances contained in any instruments at any time in force affecting any
Property, including those which may (i) require material repairs, modifications
or alterations in or to any Property or (ii) in any way materially and adversely
affect the

12


--------------------------------------------------------------------------------


use and enjoyment thereof, but excluding any requirements arising as a result of
Landlord’s status as a real estate investment trust.

1.66  “LIEN” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
general creditors.

1.67  “MANAGER” shall mean, with respect to any Property, the operator or
manager under any Management Agreement from time to time in effect with respect
to such Property, and its permitted successors and assigns.

1.68  “MANAGEMENT AGREEMENT” shall mean, with respect to any Property, any
operating, management, franchise or branding agreement from time to time entered
into by Tenant with respect to such Property in accordance with the applicable
provisions of this Agreement, together with all amendments, modifications and
supplements thereto, excluding, however, any TA Franchise Agreement.

1.69  “MINIMUM RENT” shall mean (a) with respect to the period commencing on the
Commencement Date and expiring on the day preceding the first anniversary of the
Commencement Date, $153,500,000 per annum; (b) with respect to the period
commencing on the first anniversary of the Commencement Date and expiring on the
day preceding the second anniversary of the Commencement Date, $157,000,000 per
annum; (c) with respect to the period commencing on the second anniversary of
the Commencement Date and expiring on the day preceding the third anniversary of
the Commencement Date, $161,000,000 per annum; (d) with respect to the period
commencing on the third anniversary of the Commencement Date and expiring on the
day preceding the fourth anniversary of the Commencement Date, $165,000,000 per
annum; (e) with respect to the period commencing on the fourth anniversary of
the Commencement Date and expiring on the day preceding the fifth anniversary of
the Commencement Date, $170,000,000 per annum; and (f) with respect to the
period commencing on the fifth anniversary of the Commencement Date and
thereafter, $175,000,000 per annum; subject, in each case, to adjustment as
provided in SECTION 3.1.1(b).

13


--------------------------------------------------------------------------------


1.70  “NOTICE” shall mean a notice given in accordance with SECTION 23.10.

1.71  “OFFICER’S CERTIFICATE” shall mean a certificate signed by an officer or
other duly authorized individual of the certifying Entity duly authorized by the
board of directors or other governing body of the certifying Entity.

1.72  “OPERATING RIGHTS” shall have the meaning given such term in Section 5.3.

1.73  “OVERDUE RATE” shall mean, on any date, a per annum rate of interest equal
to the lesser of the Disbursement Rate plus four percent (4%) and the maximum
rate then permitted under applicable law.

1.74  “PARENT” shall mean, with respect to any Person, any Person which owns
directly, or indirectly through one or more Subsidiaries or Affiliated Persons,
twenty percent (20%) or more of the voting or beneficial interest in, or
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

1.75  “PERMITTED ENCUMBRANCES” shall mean, with respect to any Property, all
rights, restrictions, and easements of record set forth on Schedule B to the
applicable owner’s or leasehold title insurance policy issued to Landlord with
respect to such Property, plus any other encumbrances as may have been granted
or caused by Landlord or otherwise consented to in writing by Landlord from time
to time.

1.76  “PERMITTED LIENS” shall mean any Liens granted in accordance with SECTION
21.8(a).

1.77 “PERMITTED USE” shall mean, with respect to any Property, any use of such
Property permitted pursuant to SECTION 4.1.1.

1.78  “PERSON” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

1.79  “PROPERTY” shall have the meaning given such term in SECTION 2.1.

14


--------------------------------------------------------------------------------


1.80  “PROPERTY MORTGAGE” shall mean any Encumbrance placed upon the Leased
Property, or any portion thereof, in accordance with ARTICLE 20.

1.81  “PROPERTY MORTGAGEE” shall mean the holder of any Property Mortgage.

1.82  “REAL PROPERTY” shall have the meaning given such term in Section 2.1.

1.83  “RENT” shall mean, collectively, the Minimum Rent, Additional Rent and
Additional Charges.

1.84  “RETAINED BUILDINGS” shall mean all buildings, structures and other
improvements located at the addresses listed on Exhibit B attached hereto and
made a part hereof, and all equipment, machinery and fixtures integral to the
operation of such buildings, structures and improvements.

1.85  “SARA” shall mean the Superfund Amendments and Reauthorization Act of
1986, as the same has been and may be amended, restated, modified or
supplemented from time to time.

1.86  “SEC” shall mean the Securities and Exchange Commission.

1.87  “STATE” shall mean, with respect to any Property, the state, commonwealth
or district in which such Property is located.

1.88  “SUBORDINATED CREDITOR” shall mean any creditor of Tenant which is a party
to a Subordination Agreement in favor of Landlord.

1.89  “SUBORDINATION AGREEMENT” shall mean any agreement (and any amendments
thereto) executed by a Subordinated Creditor pursuant to which the payment and
performance of Tenant’s obligations to such Subordinated Creditor are
subordinated to the payment and performance of Tenant’s obligations to Landlord
under this Agreement.

1.90  “SUBSIDIARY” shall mean, with respect to any Person, any Entity (a) in
which such Person owns directly, or indirectly through one or more Subsidiaries,
twenty percent (20%) or more of the voting or beneficial interest or (b) which
such Person otherwise has the right or power to control (whether by contract,
through ownership of securities or otherwise).

15


--------------------------------------------------------------------------------


1.91  “SUBTENANT” shall mean TA Operating LLC, a Delaware limited liability
company, and its permitted successors and assigns.

1.92  “SUCCESSOR LANDLORD” shall have the meaning given such term in SECTION
20.2.

1.93  “SUPERIOR LANDLORD” shall have the meaning given such term in SECTION
20.2.

1.94  “SUPERIOR LEASE” shall have the meaning given such term in SECTION 20.2.

1.95  “SUPERIOR MORTGAGE” shall have the meaning given such term in SECTION
20.2.

1.96  “SUPERIOR MORTGAGEE” shall have the meaning given such term in SECTION
20.2.

1.97  “TA FRANCHISE AGREEMENT” shall mean a franchise agreement and, if
applicable, any network lease agreement associated with such franchise
agreement, between TCA, or one of its Affiliated Persons, as franchisor, and a
Person who is not an Affiliated Person of TCA, as franchisee, for the operation
of a Travel Center or other hospitality, fuel and/or service facility by such
Person.

1.98  “TCA” shall mean TravelCenters of America LLC, a Delaware limited
liability company, and its permitted successors and assigns.

1.99  “TENANT” shall have the meaning given such term in the preambles to this
Agreement and shall also include its permitted successors and assigns.

1.100  “TENANT’S PERSONAL PROPERTY” shall mean all motor vehicles and consumable
inventory and supplies, furniture, furnishings, equipment, movable walls and
partitions, equipment and machinery and all other tangible personal property of
Tenant acquired by Tenant before, on or after the Commencement Date and located
at the Leased Property or used in Tenant’s business at the Leased Property and
all modifications, replacements, alterations and additions to such personal
property installed at the expense of Tenant, other than any items included
within the definition of Fixtures which are not located at the Retained
Buildings.

1.101  “TERM” shall have the meaning given such term in SECTION 2.3.

16


--------------------------------------------------------------------------------


1.102   “TRANSFERRED TRADEMARKS” shall mean all trade names, trademarks, service
marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, owned by or licensed to Landlord and used in
connection with any Travel Center or any other hospitality, fuel and service
facility including without limitation trade names, trademarks, service marks,
domain names, logos and other brand-source indicia, including all goodwill
related thereto, such as “TravelCenters of America”, “TA”, “Goasis”, “Country
Pride”, “Fork in the Road” and “Buckhorn Family Restaurants” whether or not used
at or on the Real Property; and all other licensable intellectual property of
any kind or character belonging to Landlord with respect to the Leased Property.

1.103  “TRAVEL CENTER” shall mean, with respect to any Property, collectively,
the hospitality, fuel and service facilities located at such Property,
including, hotel, food and beverage services facilities, fuel pumps, facilities
for the storage and distribution of petroleum products, retail shops and other
facilities and services being operated or proposed to be operated on such
Property.

1.104  “UNSUITABLE FOR ITS PERMITTED USE” shall mean, with respect to any Travel
Center, a state or condition such that following any damage, destruction or
Condemnation, such Travel Center cannot be operated on a commercially
practicable basis for its Permitted Use and it cannot reasonably be expected to
be restored to substantially the same condition as existed immediately before
such damage, destruction or Condemnation, and as otherwise required by this
Agreement, within twenty-four (24) months following such damage, destruction or
Condemnation or such longer period of time as to which business interruption
insurance or Award proceeds is available to cover Rent and other costs related
to the applicable Property following such damage, destruction or Condemnation.

1.105  “WILLINGTON RENT” shall have the meaning given such term in SECTION 4.4.

1.106  “WORK” shall have the meaning given such term in SECTION 10.2.4.

ARTICLE 2

LEASED PROPERTY AND TERM

2.1  LEASED PROPERTY. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases and licenses to Tenant and Tenant leases and licenses
from Landlord all of Landlord’s right, title and interest

17


--------------------------------------------------------------------------------


in and to all of the following (each of items (a) through (f) below which, as of
the Commencement Date, relates to any single Travel Center, a “PROPERTY” and
together with item (g) below, collectively, the “LEASED PROPERTY”, and those
portions of the Leased Property described in items (a) through (d) below being
the “REAL PROPERTY”), Landlord having no right, title or interest in the
Retained Buildings:

(a)  those certain tracts, pieces and parcels of land, as more particularly
described in EXHIBITS A-1 THROUGH A-146, attached hereto and made a part hereof
(the “LAND”);

(b)  all buildings, structures and other improvements of every kind including,
but not limited to, underground storage tanks, alleyways and connecting tunnels,
sidewalks, utility pipes, conduits and lines (on-site and off-site), parking
areas and roadways appurtenant to such buildings and structures presently
situated upon the Land (collectively, the “LEASED IMPROVEMENTS”);

(c)  all easements, rights and appurtenances relating to the Land and the Leased
Improvements;

(d)  all equipment, machinery, and fixtures integral to the operation of the
Leased Improvements and other items of property, now or hereafter permanently
affixed or integral to or incorporated into the Leased Improvements, including,
without limitation, all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air-conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, all of which, to the maximum extent permitted by law, are hereby
deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Tenant’s Personal Property
(collectively, the “FIXTURES”);

(e)  all of the Leased Intangible Property;

(f)  any and all leases of space in the Leased Improvements; and

(g)  all of the Transferred Trademarks whether or not used at or on any Property
(such rights of Tenant in the Transferred Trademarks being nonexclusive,
worldwide, non-assignable but sublicensable to the extent expressly set forth in
this Agreement).

18


--------------------------------------------------------------------------------


2.2  CONDITION OF LEASED PROPERTY. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts the Leased Property in its
“as is” condition, subject to the rights of parties in possession, the existing
state of title, including all covenants, conditions, restrictions, reservations,
mineral leases, easements and other matters of record or that are visible or
apparent on the Leased Property, all applicable Legal Requirements, the lien of
any financing instruments, mortgages and deeds of trust existing prior to the
Commencement Date or permitted by the terms of this Agreement, and such other
matters which would be disclosed by an inspection of the Leased Property and the
record title thereto or by an accurate survey thereof. TENANT REPRESENTS THAT IT
HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO AND
TENANT WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION
OF THE LEASED PROPERTY. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. To the
maximum extent permitted by law, however, Landlord hereby assigns to Tenant all
of Landlord’s rights to proceed against any predecessor in interest or insurer
for breaches of warranties or representations or for latent defects in the
Leased Property. Landlord shall fully cooperate with Tenant in the prosecution
of any such claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost
and expense. Tenant shall indemnify, defend, and hold harmless Landlord from and
against any loss, cost, damage or liability (including reasonable attorneys’
fees) incurred by Landlord in connection with such cooperation.

2.3  TERM. The term of this Agreement (the “TERM”) shall commence on the
Commencement Date and shall expire on December 31, 2022.

The term hereof with respect to the Existing Third Party Trade Names and Service
Mark Rights shall be co-terminous with the duration of the third party rights
thereto as of the Commencement Date and may extend beyond the Term or any
earlier termination of the Term hereof (but not later than December 31, 2027),
and Tenant’s obligations hereunder to Landlord with respect to any such Existing
Third Party Trade Names and Service

19


--------------------------------------------------------------------------------


Mark Rights shall apply throughout such additional period as if it were part of
the Term; Tenant hereby representing that such extension for the period beyond
what would have been the Term had it expired by passage of time does not apply
to more than five (5) Travel Centers or other hospitality, fuel and service
facilities in the aggregate.

ARTICLE 3

RENT

3.1  RENT.  Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Minimum Rent and Additional Rent to Landlord and Additional
Charges to the party to whom such Additional Charges are payable, during the
Term. All payments to Landlord shall be made by wire transfer of immediately
available federal funds or by other means acceptable to Landlord in its sole
discretion. Rent for any partial calendar month shall be prorated on a per diem
basis.

3.1.1  MINIMUM RENT.

(a)  PAYMENTS. Minimum Rent shall be paid in equal monthly installments in
arrears on the first Business Day of each calendar month during the Term.

(b)  ADJUSTMENTS OF MINIMUM RENT FOLLOWING DISBURSEMENTS UNDER SECTIONS
5.1.2(B), 10.2.3 AND 11.2. Effective on the date of each disbursement to pay for
the cost of any repairs, maintenance, renovations or replacements pursuant to
SECTIONS 5.1.2(B), 10.2.3 OR 11.2, the annual Minimum Rent shall be increased by
a PER ANNUM amount equal to the Disbursement Rate times the amount so disbursed.

3.1.2  ADDITIONAL RENT.

(a)  AMOUNT. Tenant shall pay additional rent (“ADDITIONAL RENT”) with respect
to each Lease Year during the Term subsequent to the Base Year, with respect to
each Property, in an amount equal to the sum of (x) three-tenths of one percent
(0.3%) of Excess Fuel Gross Revenues at such Property and (y) three percent (3%)
of Excess Non-Fuel Gross Revenues at such Property; PROVIDED, HOWEVER, that in
no Lease Year shall Tenant be obligated to pay an aggregate

20


--------------------------------------------------------------------------------


amount on account of Excess Fuel Gross Revenues at the Leased Property in excess
of the Fuel Sales Cap.

(b)  QUARTERLY INSTALLMENTS. Installments of Additional Rent for each Lease Year
during the Term, or portion thereof, shall be calculated and paid quarterly in
arrears, on the first Business Day of the subsequent quarter, together with an
Officer’s Certificate setting forth the calculation of Additional Rent due and
payable for such quarter.

(c)  RECONCILIATION OF ADDITIONAL RENT. In addition, within seventy-five (75)
days after the end of the Base Year and each Lease Year thereafter (or any
portion thereof occurring during the Term), Tenant shall deliver, or cause to be
delivered, to Landlord (i) a financial report setting forth the Gross Fuel
Revenues and Gross Non-Fuel Revenues for each Property for such preceding Lease
Year, or portion thereof, together with an Officer’s Certificate from Tenant’s
chief financial or accounting officer certifying that such report is true and
correct, (ii) an audit of Gross Fuel Revenues and Gross Non-Fuel Revenues
prepared by a firm of independent certified public accountants proposed by
Tenant and approved by Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), and (iii) a statement showing Tenant’s
calculation of Additional Rent due for such preceding Lease Year based on the
Gross Fuel Revenues and Gross Non-Fuel Revenues set forth in such financial
report, together with an Officer’s Certificate from Tenant’s chief financial or
accounting officer certifying that such statement is true and correct.

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged. If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall grant Tenant a credit against the
Additional Rent next coming due in the amount of such difference, together with

21


--------------------------------------------------------------------------------


interest at the Interest Rate, which interest shall accrue from the date of
payment by Tenant until the date such credit is applied or paid, as the case may
be. If such credit cannot be made because the Term has expired prior to
application in full thereof, Landlord shall pay the unapplied balance of such
credit to Tenant, together with interest at the Interest Rate, which interest
shall accrue from the date of payment by Tenant until the date of payment by
Landlord.

(d)  CONFIRMATION OF ADDITIONAL RENT. Tenant shall utilize, or cause to be
utilized, an accounting system for the Leased Property in accordance with its
usual and customary practices and in all material respects in accordance with
GAAP, which will accurately record all Gross Fuel Revenues and all Gross
Non-Fuel Revenues and Tenant shall retain, for at least three (3) years after
the expiration of each Lease Year, reasonably adequate records conforming to
such accounting system showing all Gross Fuel Revenues and Gross Non-Fuel
Revenues for such Lease Year. Landlord, at its own expense, shall have the
right, exercisable by Notice to Tenant, by its accountants or representatives,
to audit the information set forth in the Officer’s Certificate referred to in
subparagraph (c) above and, in connection with any such audit, to examine
Tenant’s books and records with respect thereto (including supporting data and
sales and excise tax returns). Landlord shall begin such audit as soon as
reasonably possible following its receipt of the applicable Officer’s
Certificate and shall complete such audit as soon as reasonably possible
thereafter. All such audits shall be performed at the location where such books
and records are customarily kept and in such a manner so as to minimize any
interference with Tenant’s business operations. If any such audit discloses a
deficiency in the payment of Additional Rent and, either Tenant agrees with the
result of such audit or the matter is otherwise determined, Tenant shall
forthwith pay to Landlord the amount of the deficiency, as finally agreed or
determined, together with interest at the Interest Rate, from the date such
payment should have been made to the date of payment thereof. If any such audit
discloses that Tenant paid more Additional Rent for any Lease Year than was due
hereunder, and either Landlord agrees with the result of such audit or the
matter is otherwise determined, Landlord shall, at Landlord’s option, either
grant Tenant a credit or pay to Tenant an amount equal to the amount of such
overpayment against

22


--------------------------------------------------------------------------------


Additional Rent next coming due in the amount of such difference, as finally
agreed or determined, together with interest at the Interest Rate, which
interest shall accrue from the time of payment by Tenant until the date such
credit is applied or paid, as the case may be; PROVIDED, HOWEVER, that, upon the
expiration or sooner termination of the Term, Landlord shall pay the unapplied
balance of such credit to Tenant, together with interest at the Interest Rate,
which interest shall accrue from the date of payment by Tenant until the date of
payment from Landlord. Any dispute concerning the correctness of an audit shall
be settled by arbitration pursuant to the provisions of ARTICLE 22.

Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential. The obligations of Tenant and
Landlord contained in this SECTION 3.1.2 shall survive the expiration or earlier
termination of this Agreement.

3.1.3  ADDITIONAL CHARGES. In addition to the Minimum Rent and Additional Rent
payable hereunder, Tenant shall pay (or cause to be paid) to the appropriate
parties and discharge (or cause to be discharged) as and when due and payable
the following (collectively, “ADDITIONAL CHARGES”):

(a)  IMPOSITIONS. Subject to ARTICLE 8 relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities where feasible, and
shall promptly, upon request, furnish to Landlord copies of official receipts or
other reasonably satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such

23


--------------------------------------------------------------------------------


Imposition), Tenant may exercise the option to pay the same (and any accrued
interest on the unpaid balance of such Imposition) in installments and, in such
event, shall pay, or cause to pay, such installments during the Term as the same
become due and before any fine, penalty, premium, further interest or cost may
be added thereto. Landlord, at its expense, shall, to the extent required or
permitted by Applicable Law, prepare and file, or cause to be prepared and
filed, all tax returns and pay all taxes due in respect of Landlord’s net
income, gross receipts, sales and use, single business, transaction privilege,
rent, ad valorem, franchise taxes and taxes on its capital stock or other equity
interests, and Tenant, at its expense, shall, to the extent required or
permitted by Applicable Laws and regulations, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies. If any refund shall be due from any taxing authority in
respect of any Imposition paid by or on behalf of Tenant, the same shall be paid
over to or retained by Tenant. Landlord and Tenant shall, upon request of the
other, provide such data as is maintained by the party to whom the request is
made with respect to the Leased Property as may be necessary to prepare any
required returns and reports. In the event Government Agencies classify any
property covered by this Agreement as personal property, Tenant shall file, or
cause to be filed, all personal property tax returns in such jurisdictions where
it may legally so file. Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property. Where
Landlord is legally required to file personal property tax returns for property
covered by this Agreement, Landlord shall provide Tenant with copies of
assessment notices in sufficient time for Tenant to file a protest. All
Impositions assessed against such personal property shall be (irrespective of
whether Landlord or Tenant shall file the relevant return) paid by Tenant not
later than the last date on which the same may be made without interest or
penalty, subject to the provisions of ARTICLE 8.

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; PROVIDED, HOWEVER, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions.

24


--------------------------------------------------------------------------------


(b)  UTILITY CHARGES. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.

(c)  INSURANCE PREMIUMS. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained pursuant to ARTICLE 9.

(d)  OTHER CHARGES. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations, including, without limitation, all amounts payable
under any equipment leases and all agreements to indemnify Landlord under
SECTION 9.5.

(e)  REIMBURSEMENT FOR ADDITIONAL CHARGES. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or sooner termination of this
Agreement, Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.

3.2  LATE PAYMENT OF RENT, ETC. If any installment of Minimum Rent, Additional
Rent or Additional Charges (but only as to those Additional Charges which are
payable directly to Landlord) shall not be paid within ten (10) days after its
due date, Tenant shall pay Landlord, on demand, as Additional Charges, a late
charge (to the extent permitted by law) computed at the Overdue Rate on the
amount of such installment, from the due date of such installment to the date of
payment thereof. To the extent that Tenant pays any Additional Charges directly
to Landlord or any Property Mortgagee pursuant to any requirement of this
Agreement, Tenant shall be relieved of its obligation to pay such Additional
Charges to the Entity to which they would otherwise be due. If any payments due
from Landlord to Tenant shall not be paid within ten (10) days after its due
date, Landlord shall pay to Tenant, on demand, a late charge (to the extent
permitted by law) computed at the Overdue Rate on the amount of such installment
from the due date of such installment to the date of payment thereof.

25


--------------------------------------------------------------------------------


In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items. Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.

3.3  NET LEASE, ETC. The Rent shall be absolutely net to Landlord so that this
Agreement shall yield to Landlord the full amount of the installments or amounts
of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise, including those provisions for
adjustment or abatement of such Rent. Landlord and Tenant acknowledge and agree
that none of the Rent provided for under this Agreement is allocable to any
personal property included in the Leased Property.

3.4  NO TERMINATION, ABATEMENT, ETC. Except as otherwise specifically provided
in this Agreement, each of Landlord and Tenant, to the maximum extent permitted
by law, shall remain bound by this Agreement in accordance with its terms and
shall not take any action without the consent of the other to modify, surrender
or terminate this Agreement. In addition, except as otherwise expressly provided
in this Agreement, Tenant shall not seek, or be entitled to, any abatement,
deduction, deferment or reduction of the Rent, or set-off against the Rent, nor
shall the respective obligations of Landlord and Tenant be otherwise affected by
reason of (a) any damage to or destruction of the Leased Property, or any
portion thereof, from whatever cause or any Condemnation; (b) the lawful or
unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any portion thereof, or the interference with such use by any
Person or by reason of eviction by paramount title; (c) any claim which Tenant
may have against Landlord by reason of any default (other than a monetary
default) or breach of any warranty by Landlord under this Agreement or any other
agreement between Landlord and Tenant, or to which Landlord and Tenant are
parties; (d) any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord; or (e) for any
other cause whether similar or dissimilar to any of the foregoing (other than a
monetary default by Landlord). Except as otherwise specifically provided in this
Agreement, Tenant hereby waives all rights arising from

26


--------------------------------------------------------------------------------


and occurrence whatsoever, which may now or hereafter be conferred upon it by
law (a) to modify, surrender or terminate this Agreement or quit or surrender
the Leased Property, or any portion thereof, or (b) which would entitle Tenant
to any abatement, reduction, suspension or deferment of the Rent or other sums
payable or other obligations to be performed by Tenant hereunder. The
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, and the Rent and all other sums payable by Tenant hereunder shall
continue to be payable in all events unless the obligations to pay the same
shall be terminated pursuant to the express provisions of this Agreement.

ARTICLE 4

USE OF THE LEASED PROPERTY

4.1  PERMITTED USE.

4.1.1  PERMITTED USE.

(a)  Tenant shall, at all times during the Term, and at any other time that
Tenant shall be in possession of any Property, continuously use and operate, or
cause to be used and operated, such Property as a Travel Center, as currently
operated, and any uses incidental thereto. Tenant shall operate the Travel
Centers under the name Travel Centers of America or Goasis, or such other name
as TCA shall use for all or substantially all of the travel center locations
operated by it and its Affiliated Persons as of the Commencement Date. Tenant
shall not use (and shall not permit any Person to use) any Property, or any
portion thereof, for any other use without the prior written consent of
Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned. No use shall be made or permitted to be made of any Property and no
acts shall be done thereon which will cause the cancellation of any insurance
policy covering such Property or any part thereof (unless another adequate
policy is available) or which would constitute a default under any ground lease
affecting such Property, nor shall Tenant sell or otherwise provide, or permit
to be kept, used or sold in or about any Property any article which may be
prohibited by law or by the standard form of fire insurance policies, or any
other insurance policies required to be carried hereunder, or fire underwriter’s
regulations. Tenant shall, at its sole cost (except as expressly provided in

27


--------------------------------------------------------------------------------


SECTION 5.1.2(b)), comply or cause to be complied with all Insurance
Requirements. Tenant shall not take or omit to take, or permit to be taken or
omitted to be taken, any action, the taking or omission of which materially
impairs the value or the usefulness of any Property or any part thereof for its
Permitted Use.

(b)  In the event that, in the reasonable determination of Tenant, it shall no
longer be economically practical to operate any Property as currently operated,
Tenant shall give Landlord Notice thereof, which Notice shall set forth in
reasonable detail the reasons therefor. Thereafter, Landlord and Tenant shall
negotiate in good faith to agree on an alternative use for such Property,
appropriate adjustments to the Additional Rent and other related matters;
PROVIDED, HOWEVER, in no event shall the Minimum Rent be reduced or abated as a
result thereof. If Landlord and Tenant fail to agree on an alternative use for
such Property within sixty (60) days after commencing negotiations as aforesaid,
Tenant may market such Property for sale to a third party. If Tenant receives a
bona fide offer (an “OFFER”) to purchase such Property from a Person having the
financial capacity to implement the terms of such Offer, Tenant shall give
Landlord Notice thereof, which Notice shall include a copy of the Offer executed
by such third party. In the event that Landlord shall fail to accept or reject
such Offer within thirty (30) days after receipt of such Notice, such Offer
shall be deemed to be rejected by Landlord. If Landlord shall sell the Property
pursuant to such Offer, then, effective as of the date of such sale, this
Agreement shall terminate with respect to such Property, and the Minimum Rent
shall be reduced by an amount equal to, at Landlord’s option, (x) eight and one
half percent (8.5%) of the net proceeds of sale received by Landlord or (y) the
Fair Market Value Rent of the applicable Property on the Commencement Date, such
Fair Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord. If Landlord shall reject (or
be deemed to have rejected) such Offer, then, effective as of the proposed date
of such sale, this Agreement shall terminate with respect to such Property, and
the Minimum Rent shall be reduced by an amount equal to, at Landlord’s option,
(x) eight and one half percent (8.5%) of the projected net proceeds determined
by reference to such Offer (and, at Landlord’s request, Tenant shall cause TCA
(or its Affiliated Persons) to enter into a franchise agreement on

28


--------------------------------------------------------------------------------


market terms with Landlord or Landlord’s designee providing for the operation of
such Property by Landlord or such designee as a Travel Center under the TCA
brand) or (y) the Fair Market Value Rent of the applicable Property on the
Commencement Date, such Fair Market Value Rent to be determined by agreement of
the parties or, absent agreement, by an appraiser designated by Landlord.
Notwithstanding the foregoing, Tenant shall not have the right to invoke the
provisions of this SECTION 4.1.1(b) with respect to more than 15 Properties
during the Term.

4.1.2  NECESSARY APPROVALS. Tenant shall proceed with all due diligence and
exercise reasonable efforts to obtain and maintain, or cause to be obtained and
maintained, all approvals necessary to use and operate, for its Permitted Use,
each Property and the Travel Center located thereon under applicable law.

4.1.3  LAWFUL USE, ETC. Tenant shall not, and shall not permit any Person to,
use or suffer or permit the use of any Property or Tenant’s Personal Property,
if any, for any unlawful purpose. Tenant shall not, and shall not permit any
Person to, commit or suffer to be committed any waste on any Property, or in any
Travel Center, nor shall Tenant cause or permit any unlawful nuisance thereon or
therein. Tenant shall not, and shall not permit any Person to, suffer nor permit
any Property, or any portion thereof, to be used in such a manner as (i) may
materially and adversely impair Landlord’s or Tenant’s title thereto or to any
portion thereof, or (ii) may reasonably allow a claim or claims for adverse
usage or adverse possession by the public, as such, or of implied dedication of
such Property, or any portion thereof.

4.2  COMPLIANCE WITH LEGAL/INSURANCE REQUIREMENTS, ETC. Subject to the
provisions of SECTION 5.1.2(b) and ARTICLE 8, Tenant, at its sole expense, shall
(i) comply with (or cause to be complied with) all material Legal Requirements
and Insurance Requirements in respect of the use, operation, maintenance,
repair, alteration and restoration of any Property and with the terms and
conditions of any ground lease affecting any Property, (ii) perform (or cause to
be performed) in a timely fashion all of Landlord’s obligations under any ground
lease affecting any Property except as provided in Section 4.4 and (iii)
procure, maintain and comply with (or cause to be procured, maintained and
complied with) all material licenses, permits and other authorizations and
agreements required for any use of any Property and Tenant’s Personal Property,
if any, then being made, and for the proper erection,

29


--------------------------------------------------------------------------------


installation, operation and maintenance of the Leased Property or any part
thereof.

4.3  ENVIRONMENTAL MATTERS.

4.3.1  RESTRICTION ON USE, ETC. During the Term and any other time that Tenant
shall be in possession of any Property, Tenant shall not, and shall not permit
any Person to, store on, release or spill upon, dispose of or transfer to or
from such Property any Hazardous Substance, except in compliance with all
Applicable Laws. During the Term and any other time that Tenant shall be in
possession of any Property, Tenant shall maintain (or shall cause to be
maintained) such Property at all times free of any Hazardous Substance (except
in compliance with all Applicable Laws). Tenant shall promptly (and shall direct
any Manager to promptly): (a) upon receipt of notice or knowledge, notify
Landlord in writing of any material change in the nature or extent of Hazardous
Substances at any Property, (b) transmit to Landlord a copy of any report which
is required to be filed by Tenant or any Manager with respect to any Property
pursuant to SARA Title III or any other Applicable Law, (c) transmit to Landlord
copies of any citations, orders, notices or other governmental communications
received by Tenant or any Manager or their respective agents or representatives
with respect to Hazardous Substances or violations or alleged violations of
Applicable Law (each an “ENVIRONMENTAL NOTICE”), which Environmental Notice
requires a written response or any action to be taken and/or if such
Environmental Notice gives notice of and/or presents a material risk of any
material violation of any Applicable Law and/or presents a material risk of any
material cost, expense, loss or damage (an “ENVIRONMENTAL OBLIGATION”), (d)
observe and comply with (or cause to be observed and complied with) all
Applicable Laws relating to the use, storage, maintenance and disposal of
Hazardous Substances and all orders or directives from any official, court or
agency of competent jurisdiction relating to the use, storage or maintenance, or
requiring the removal, treatment, containment or other disposition of Hazardous
Substances, and (e) pay or otherwise dispose (or cause to be paid or otherwise
disposed) of any fine, charge or Imposition related to Hazardous Substances or
violations of Applicable Law for which Tenant or any Person claiming by, through
or under Tenant and/or Landlord are legally liable, unless Tenant or any Manager
shall contest the same in good faith and by appropriate proceedings and the
right to use and the value of any of the Leased Property is not materially and
adversely affected thereby.

30


--------------------------------------------------------------------------------


If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with ARTICLE 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further discharge,
release or threat of discharge or release of Hazardous Substances on or about
such Property and (iii) to use good faith efforts to eliminate any further
discharge, release or threat of discharge or release of Hazardous Substances on
or about such Property.

4.3.2  ENVIRONMENTAL REPORT. Tenant shall, at its sole cost and expense, provide
Landlord with an Environmental Report (as hereinafter defined), prepared by an
environmental consultant reasonably acceptable to Landlord and dated within
sixty (60) days of the expiration or sooner termination of this Agreement
concluding, subject to customary limitations and standards, that Tenant shall
have complied with all of its obligations under SECTION 4.3 of this Agreement to
date and that the Leased Property does not contain any Hazardous Substances,
other than in compliance with Applicable Laws, and which, at Landlord’s request,
Tenant shall remove from the Leased Property on or before the expiration or
sooner termination hereof. An “Environmental Report” shall be a so-called “Phase
I” report or such other level of investigation which shall be the standard of
diligence in the purchase or lease of similar property at the time, together
with any additional investigation and report which would be needed to make the
conclusions required above or which would customarily follow any discovery
contained in any initial report(s), and for which the investigation and testing
on which the conclusions shall have been based shall have been performed not
earlier than thirty (30) days prior to the date of such report.

4.3.3  SURVIVAL. The provisions of this SECTION 4.3 shall survive the expiration
or sooner termination of this Agreement.

4.4  GROUND LEASES. Tenant shall pay and perform all of Landlord’s obligations
as tenant under the Ground Leases except that (a) Landlord shall pay the basic
and minimum rent and percentage rent due under the Willington Travel Center
ground lease (and Tenant shall reasonably cooperate with Landlord in providing
timely information and computations for purposes of computing such rent under
such ground lease) and (b) Tenant shall, during the term of such ground lease,
pay to Landlord, monthly in advance, the Willington Rent. The “Willington Rent”
shall be the sum of (i) all the payments required under Section 5(a) of such
ground lease on account of debt service, including without limitation, amounts
described in Section 5(a)(iii) thereof (it being understood that if such debt
service or any component thereof is ever determined on the basis of a formula
not compliant with Section 856(d)(2) of the Code, then the parties shall
renegotiate a compliant substitute for the amounts described under this clause
(i)), plus (ii) the “Fixed Component” which initially shall be $82,270.83 per
month and which shall increase annually on each October 1 to be the product of
the Fixed Component for the month prior to the increase multiplied by the sum of
1 plus the percentage increase (if any) in the Index (expressed as a decimal)
during the year preceding the increase. To the extent the Index shall decrease
during any such prior year, the Fixed Component shall remain unchanged. If
Landlord has the right, under the provisions of any of the Ground Leases, to
elect to renew or extend the term of such Ground Leases or to purchase the
ground leased property, Tenant shall so notify Landlord at least one hundred
eighty (180) days

31


--------------------------------------------------------------------------------


(but no more than one (1) year) prior to the expiration of the period within
which Landlord is obligated to notify the landlord under such Ground Leases of
its election to renew, extend or purchase, as the case may be. Such notice from
Tenant shall contain all of the relevant facts about the impending election to
renew, extend or purchase, including, as applicable, the length of the period of
renewal, the rental rate and/or the purchase price. In the event of the
expiration or termination of any Ground Lease, this Agreement shall terminate
with respect to such Property as of the date of such expiration or termination;
PROVIDED, HOWEVER, in such event, there shall be no reduction in the Minimum
Rent. Landlord shall provide Tenant copies of notices received by Landlord from
the lessor under any Ground Lease.

ARTICLE 5

MAINTENANCE AND REPAIRS

5.1  MAINTENANCE AND REPAIR.

5.1.1  TENANT’S GENERAL OBLIGATIONS.

(a) Tenant shall keep (or cause to be kept), at Tenant’s sole cost and expense,
the Leased Property and all private roadways, sidewalks and curbs appurtenant
thereto (and Tenant’s Personal Property) in good order and repair, reasonable
wear and tear excepted (whether or not the need for such repairs occurs as a
result of Tenant’s or any Manager’s use, any prior use, the elements or the age
of the Leased Property or Tenant’s Personal Property or any portion thereof),
and shall promptly make or cause to be made all necessary and appropriate
repairs and replacements thereto of every kind and nature, whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen or arising by reason of a condition existing prior to the
commencement of the Term (concealed or otherwise). All repairs shall be made in
a good, workmanlike manner, consistent with industry standards for comparable
Travel Centers in like locales, in accordance with all applicable federal, state
and local statutes, ordinances, codes, rules and regulations relating to any
such work. Tenant shall not take or omit to take (or permit any Person to take
or omit to take) any action, the taking or omission of which would materially
and adversely impair the value or the usefulness of the Leased Property or any
material part thereof for its Permitted Use. Tenant’s use, occupancy and
maintenance of the Leased Property shall comply with all published requirements

32


--------------------------------------------------------------------------------


 

imposed from time to time on a system-wide basis for TCA Travel Centers.
Tenant’s obligations under this SECTION 5.1.1 shall be limited in the event of
any casualty or Condemnation as set forth in ARTICLE 10 and ARTICLE 11 and
Tenant’s obligations with respect to Hazardous Substances are as set forth in
SECTION 4.3.

(b)  Tenant shall prepare and submit to Landlord for Landlord’s approval, on or
before December 1 of each Lease Year during the Term hereof and for the next
following Lease Year, a detailed budget (the “CAPITAL REPLACEMENTS BUDGET”) for
each Property, projecting all costs, expenses and expenditures expected to be
incurred at such Property during the following Lease Year for Capital Additions.
Each Capital Replacements Budget shall be supplemented by such information as
Landlord shall reasonably request from time to time.

(c)  ALLOWANCE. Provided that no Event of Default shall have occurred and be
continuing hereunder and Tenant shall otherwise comply with the applicable
provisions of ARTICLE 6, Landlord shall provide Tenant with an allowance of up
to One Hundred Twenty-Five Million Dollars ($125,000,000) (the “ALLOWANCE”) to
pay for the cost of certain improvements and additions to the Real Property as
set forth on EXHIBIT C, attached hereto and made a part hereof, or such other
improvements and additions as may be approved in the Capital Replacements Budget
from time to time, which improvements and additions are completed in compliance
with all applicable terms of this Agreement, on or before December 31, 2015;
PROVIDED, HOWEVER, Tenant may not draw more than $25 million of the Allowance
per year during each of the first five Lease Years of the Term. Tenant shall
provide Landlord with appropriate invoices and such other documentation and
information as Landlord shall reasonably request each time Tenant requests a
disbursement of the Allowance. There shall be no adjustment of Minimum Rent in
connection with any such disbursement of the Allowance to Tenant. At Landlord’s
option, disbursements of the Allowance may be conditioned on Tenant satisfying
the applicable provisions of SECTION 10.2.4 for the disbursement of insurance
proceeds.

5.1.2  LANDLORD’S OBLIGATIONS.

(a)  Except as otherwise expressly provided in this Agreement, Landlord shall
not, under any circumstances, be

33


--------------------------------------------------------------------------------


required to build or rebuild any improvement on the Real Property, or to make
any repairs, replacements, alterations, restorations or renewals of any nature
or description to the Leased Property, whether ordinary or extraordinary,
structural or nonstructural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto, or to maintain the Leased Property in any way.
Except as otherwise expressly provided in this Agreement, Tenant hereby waives,
to the maximum extent permitted by law, the right to make repairs at the expense
of Landlord pursuant to any law in effect on the Commencement Date or thereafter
enacted. Landlord shall have the right to give, record and post, as appropriate,
notices of nonresponsibility under any mechanic’s lien laws now or hereafter
existing.

(b)  If, pursuant to the terms of this Agreement, Tenant is required to make any
Capital Expenditures, including, without limitation, the Capital Expenditures
identified in any Capital Replacements Budget, Tenant may, at its election,
advance such funds or give Landlord Notice thereof, which Notice shall set
forth, in reasonable detail, the nature of the required Capital Expenditure, the
estimated cost thereof and such other information with respect thereto as
Landlord may reasonably require. Provided that no Event of Default shall have
occurred and be continuing and Tenant shall otherwise comply with the applicable
provisions of ARTICLE 6, Landlord shall, within ten (10) Business Days after
such Notice, subject to and in accordance with the applicable provisions of
ARTICLE 6, disburse such required funds to Tenant (or, if Tenant shall so elect,
directly to the Manager or any other Person performing the required work) and,
upon such disbursement, the Minimum Rent shall be adjusted as provided in
SECTION 3.1.1(b). Notwithstanding the foregoing, Landlord may elect not to
disburse such required funds to Tenant; provided, however, that if Landlord
shall elect not to disburse such required funds as aforesaid, Tenant’s
obligation to make such required Capital Expenditure shall be deemed waived by
Landlord, and, notwithstanding anything contained in this Agreement to the
contrary, Tenant shall have no obligation to make such Capital Expenditure.

5.1.3  NONRESPONSIBILITY OF LANDLORD, ETC. All materialmen, contractors,
artisans, mechanics and laborers and other persons contracting with Tenant with
respect to the Leased Property, or any part thereof, are hereby charged with
notice

34


--------------------------------------------------------------------------------


that liens on the Leased Property or on Landlord’s interest therein are
expressly prohibited and that they must look solely to Tenant to secure payment
for any work done or material furnished to Tenant or any Manager or for any
other purpose during the term of this Agreement.

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.

5.2  TENANT’S PERSONAL PROPERTY. Tenant shall provide and maintain (or cause to
be provided and maintained) throughout the Term all such Tenant’s Personal
Property as shall be necessary in order to operate in compliance with applicable
material Legal Requirements and Insurance Requirements and otherwise in
accordance with customary practice in the industry for the Permitted Use. If,
from and after the Commencement Date, Tenant acquires an interest in any item of
tangible personal property (other than motor vehicles) on, or in connection
with, the Leased Property, or any portion thereof, which belongs to anyone other
than Tenant, Tenant shall require the agreements permitting such use to provide
that Landlord or its designee may assume Tenant’s rights and obligations under
such agreement upon Landlord’s purchase of the same in accordance with the
provisions of ARTICLE 15 and the assumption of management or operation of the
Travel Center by Landlord or its designee.

5.3  YIELD UP. Upon the expiration or sooner termination of this Agreement,
Tenant shall remove all of Tenant’s Personal Property (other than that purchased
by Landlord pursuant to ARTICLE 15) and vacate and surrender the Leased Property
to Landlord (except that Tenant shall not surrender its rights to use the trade
names, trademarks, service marks, domain names, logos and other brand-source
indicia, including all goodwill related thereto, to the extent necessary for it
to comply with its obligations with respect to the Existing Third Party Trade

35


--------------------------------------------------------------------------------


Names and Service Mark Rights until the various dates on which the rights
thereto of such third parties expire, to the extent and as more particularly
described in SECTION 2.3) in substantially the same condition in which the
Leased Property was in on the Commencement Date, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Agreement, reasonable wear and tear excepted (and casualty damage and
Condemnation, in the event that this Agreement is terminated following a
casualty or Condemnation in accordance with ARTICLE 10 or ARTICLE 11, excepted).
Notwithstanding the foregoing, as to any Property which contains Retained
Buildings (other than those, if any, which are to be surrendered to the Landlord
under any Ground Lease) Tenant shall, at the expiration or earlier termination
of this Agreement (or in the case of any termination of this Agreement pursuant
to Section 4.1.1 with respect to a Property containing such Retained Buildings),
remove such Retained Buildings and surrender the Property to Landlord without
such Retained Buildings but otherwise in the condition required above unless
Landlord shall, prior to the end of the Term, elect to purchase such Retained
Buildings on any Property for the Fair Market Value thereof as of the last day
of the Term, such Fair Market Value to be determined by agreement of the parties
or, absent agreement, by an appraiser designated by Landlord.

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer (or cause to be transferred) to Landlord or its nominee, and cooperate
with Landlord or Landlord’s nominee in connection with the processing of all
applications for, licenses, operating permits and other governmental
authorizations and all contracts, including contracts with Government Agencies
and rights with third party franchisors which may be necessary for the use and
operation of the Travel Centers as then operated (all such licenses, permits,
authorizations and contracts being “OPERATING RIGHTS”). Tenant hereby appoints
Landlord as its attorney-in-fact, with full power of substitution, for the
purpose of carrying out the provisions of this paragraph and taking any action,
including, without limitation, executing, delivering and filing applications,
certificates, instruments and other documents and papers with Government
Agencies, and executing any instruments, assignments, conveyances, and other
transfers which are required to be taken or executed by Tenant, on its behalf
and in its name, which appointment is coupled with an interest, is irrevocable
and durable and shall survive the subsequent dissolution of Tenant.

If requested by Landlord, Tenant shall continue to manage one or more of the
Travel Centers after the expiration of the Term for up to one hundred eighty
(180) days, on such reasonable

36


--------------------------------------------------------------------------------


 

terms (including receipt by Tenant of a market management fee), as Landlord
shall reasonably request.

5.4  MANAGEMENT AND FRANCHISE AGREEMENTS. Tenant shall not, without Landlord’s
prior written consent (which consent shall not be unreasonably withheld, delayed
or conditioned with respect to Tenant’s Affiliated Persons), enter into, amend
or modify the provisions of, or extend or renew (or allow to be entered into,
amended, modified, extended or renewed) any Management Agreement or TA Franchise
Agreement. Any agreements entered into pursuant to the provisions of this
SECTION 5.4 shall be subordinate to this Agreement and shall provide, INTER
ALIA, that all amounts due from Tenant thereunder shall be subordinate to all
amounts due from Tenant to Landlord (provided that, as long as no Event of
Default has occurred and is continuing, Tenant may pay all amounts due from it
thereunder) and for termination thereof, at Landlord’s option, upon the
termination of this Agreement. Tenant shall not take any action, grant any
consent or permit any action or consent under, any Management Agreement or TA
Franchise Agreement which might have a material adverse effect on Landlord,
without the prior written consent of Landlord. Tenant shall enforce, or cause to
be enforced, all rights of the franchisor under the TA Franchise Agreements.
Upon the expiration or earlier termination of any TA Franchise Agreement with
respect to any Property, Tenant shall operate the applicable Property in
accordance with the applicable provisions of this Agreement.

ARTICLE 6

IMPROVEMENTS, ETC.

6.1  IMPROVEMENTS TO THE LEASED PROPERTY. Tenant shall not make, construct or
install (or permit to be made, constructed or installed) any Capital Additions
without, in each instance, obtaining Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned provided that
(a) construction or installation of the same would not adversely affect or
violate any material Legal Requirement or Insurance Requirement applicable to
any Property and (b) Landlord shall have received an Officer’s Certificate
certifying as to the satisfaction of the conditions set out in clause (a) above;
PROVIDED, HOWEVER, that no such consent shall be required in the event immediate
action is required to prevent imminent harm to person or property or with
respect to any Capital Addition approved in the applicable Capital Replacements
Budget and having an aggregate cost not to exceed $250,000. Prior to commencing
construction of any Capital Addition, Tenant shall submit to Landlord, in
writing, a proposal setting forth, in reasonable detail, any

37


--------------------------------------------------------------------------------


 

such proposed improvement and shall provide to Landlord such plans and
specifications, and such permits, licenses, contracts and such other information
concerning the same as Landlord may reasonably request. Landlord shall have
thirty (30) days to review all materials submitted to Landlord in connection
with any such proposal. Failure of Landlord to respond to Tenant’s proposal
within thirty (30) days after receipt of all information and materials requested
by Landlord in connection with the proposed improvement shall be deemed to
constitute approval of the same. Without limiting the generality of the
foregoing, such proposal shall indicate the approximate projected cost of
constructing such proposed improvement and the use or uses to which it will be
put. No Capital Addition shall be made which would tie in or connect any Leased
Improvements with any other improvements on property adjacent to any Property
(and not part of the Land) including, without limitation, tie-ins of buildings
or other structures or utilities. Except as permitted herein, Tenant shall not
finance the cost of any construction of such improvement by the granting of a
lien on or security interest in the Leased Property or such improvement, or
Tenant’s interest therein, without the prior written consent of Landlord, which
consent may be withheld by Landlord in Landlord’s sole discretion. Any such
improvements shall, upon the expiration or sooner termination of this Agreement,
remain or pass to and become the property of Landlord, free and clear of all
encumbrances other than Permitted Encumbrances, except as provided in Section
5.3 with respect to Retained Buildings.

6.2  SALVAGE. All materials which are scrapped or removed in connection with the
making of either Capital Additions or non-Capital Additions or repairs required
by ARTICLE 5 shall be or become the property of the party that paid for such
work.

ARTICLE 7

LIENS

Subject to ARTICLE 8, Tenant shall use its best efforts not, directly or
indirectly, to create or allow to remain and shall promptly discharge (or cause
to be discharged), at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property, or any portion thereof,
or Tenant’s leasehold interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances, (b)
restrictions, liens and other encumbrances which are consented to in writing by
Landlord, (c) liens for those taxes of Landlord which Tenant is

38


--------------------------------------------------------------------------------


 

not required to pay hereunder, (d) subleases permitted by ARTICLE 16, (e) liens
for Impositions or for sums resulting from noncompliance with Legal Requirements
so long as (i) the same are not yet due and payable, or (ii) are being contested
in accordance with ARTICLE 8, (f) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable or are for sums that are being contested in accordance with
ARTICLE 8, (g) any Property Mortgages or other liens which are the
responsibility of Landlord pursuant to the provisions of ARTICLE 20 and (h)
Landlord Liens and any other voluntary liens created by Landlord.

ARTICLE 8

PERMITTED CONTESTS

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “CLAIMS”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Tenant’s obligation to pay (or
cause to be paid) any Claims as finally determined, (b) such contest shall not
cause Landlord or Tenant to be in default under any ground lease, mortgage or
deed of trust encumbering the Leased Property, or any portion thereof (Landlord
agreeing that any such ground lease, mortgage or deed of trust shall permit
Tenant to exercise the rights granted pursuant to this ARTICLE 8) or any
interest therein or result in or reasonably be expected to result in a lien
attaching to the Leased Property, or any portion thereof, (c) no part of the
Leased Property nor any Rent therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (d) Tenant shall indemnify and hold harmless
Landlord from and against any cost, claim, damage, penalty or reasonable
expense, including reasonable attorneys’ fees, incurred by Landlord in
connection therewith or as a result thereof. Landlord agrees to join in any such
proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) unless Tenant agrees by agreement in form and substance reasonably
satisfactory to Landlord, to assume and indemnify Landlord with respect to the
same. Tenant shall be entitled to any refund of any Claims and

39


--------------------------------------------------------------------------------


 

such charges and penalties or interest thereon which have been paid by Tenant or
paid by Landlord to the extent that Landlord has been fully reimbursed by
Tenant. If Tenant shall fail (x) to pay or cause to be paid any Claims when
finally determined, (y) to provide reasonable security therefor or (z) to
prosecute or cause to be prosecuted any such contest diligently and in good
faith, Landlord may, upon reasonable notice to Tenant (which notice shall not be
required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.

ARTICLE 9

INSURANCE AND INDEMNIFICATION

9.1  GENERAL INSURANCE REQUIREMENTS. Tenant shall, at all times during the Term
and at any other time Tenant shall be in possession of any Property, or any
portion thereof, keep (or cause to be kept) such Property and all property
located therein or thereon, insured against the risks and in such amounts as
Landlord shall reasonably require and may be commercially reasonable. Tenant
shall prepare a proposal setting forth the insurance Tenant proposes to be
maintained with respect to each Property during the ensuing Lease Year, and
shall submit such proposal to Landlord on or before December 1st of the
preceding Lease Year, for Landlord’s review and approval, which approval shall
not be unreasonably withheld, delayed or conditioned. In the event that Landlord
shall fail to respond within thirty (30) days after receipt of such proposal,
such proposal shall be deemed approved.

9.2  WAIVER OF SUBROGATION. Landlord and Tenant agree that (insofar as and to
the extent that such agreement may be effective without invalidating or making
it impossible to secure insurance coverage from responsible insurance companies
doing business in any State) with respect to any property loss which is covered
by insurance then being carried by Landlord or Tenant, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies (and, if Landlord or Tenant shall self insure in accordance
with the terms hereof, Landlord or Tenant, as the case may be) shall have no
right of subrogation against the other on account thereof, even though extra
premium may result therefrom. In the event that any extra premium is

40


--------------------------------------------------------------------------------


 

payable by Tenant as a result of this provision, Landlord shall not be liable
for reimbursement to Tenant for such extra premium.

9.3  FORM SATISFACTORY, ETC. All insurance policies and endorsements required
pursuant to this ARTICLE 9 shall be fully paid for, nonassessable, and issued by
reputable insurance companies authorized to do business in the State and having
a general policy holder’s rating of no less than A in Best’s latest rating
guide. All property, business interruption, liability and flood insurance
policies with respect to each Property shall include no deductible in excess of
Five Hundred Thousand Dollars ($500,000). At all times, all property, business
interruption, liability and flood insurance policies, with the exception of
worker’s compensation insurance coverage, shall name Landlord and any Property
Mortgagee as additional insureds, as their interests may appear. All loss
adjustments shall be payable as provided in ARTICLE 10, except that losses under
liability and worker’s compensation insurance policies shall be payable directly
to the party entitled thereto. Tenant shall cause all insurance premiums to be
paid and shall deliver (or cause to be delivered) policies or certificates
thereof to Landlord prior to their effective date (and, with respect to any
renewal policy, prior to the expiration of the existing policy). All such
policies shall provide Landlord (and any Property Mortgagee if required by the
same) thirty (30) days prior written notice of any material change or
cancellation of such policy. In the event Tenant shall fail to effect (or cause
to be effected) such insurance as herein required, to pay (or cause to be paid)
the premiums therefor or to deliver (or cause to be delivered) such policies or
certificates to Landlord or any Property Mortgagee at the times required,
Landlord shall have the right, upon Notice to Tenant, but not the obligation, to
acquire such insurance and pay the premiums therefor, which amounts shall be
payable to Landlord, upon demand, as Additional Charges, together with interest
accrued thereon at the Overdue Rate from the date such payment is made until
(but excluding) the date repaid.

9.4  NO SEPARATE INSURANCE; SELF-INSURANCE. Tenant shall not take (or permit any
Person to take) out separate insurance, concurrent in form or contributing in
the event of loss with that required by this ARTICLE 9, or increase the amount
of any existing insurance by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of such insurance, including Landlord and all Property Mortgagees, are included
therein as

41


--------------------------------------------------------------------------------


 

additional insureds and the loss is payable under such insurance in the same
manner as losses are payable under this Agreement. In the event Tenant shall
take out any such separate insurance or increase any of the amounts of the then
existing insurance, Tenant shall give Landlord prompt Notice thereof. Tenant
shall not self-insure (or permit any Person to self-insure).

9.5  INDEMNIFICATION OF LANDLORD. Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify and hold harmless Landlord for, from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Landlord by reason of the following, except to
the extent caused by Landlord’s gross negligence or willful misconduct: (a) any
accident or injury to, or death of, persons or loss of or damage to property
occurring on or about any Property or portion thereof or adjoining sidewalks or
rights of way during the Term, (b) any past, present or future condition or use,
misuse, non-use, management, maintenance or repair by Tenant, any Manager or
anyone claiming under any of them of any Property, Tenant’s Personal Property or
Transferred Trademarks, or any litigation, proceeding or claim by governmental
entities (other than Condemnation proceedings) or other third parties relating
to any Property or portion thereof or Tenant’s Personal Property or such use,
misuse, non-use, condition, management, maintenance, or repair thereof,
including failure to perform obligations under this Agreement, to which Landlord
is made a party during the Term (limited, in the case of Environmental
Obligations, to those provided in SECTION 4.3.1), (c) any Impositions that are
the obligations of Tenant to pay pursuant to the applicable provisions of this
Agreement, and (d) any failure on the part of Tenant or anyone claiming under
Tenant to perform or comply with any of the terms of this Agreement. Tenant, at
its expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against Landlord (and shall not be responsible
for any duplicative attorneys’ fees incurred by Landlord) or may compromise or
otherwise dispose of the same, with Landlord’s prior written consent (which
consent may not be unreasonably withheld, delayed or conditioned). The
obligations of Tenant under this SECTION 9.5 shall survive the termination of
this Agreement.

42


--------------------------------------------------------------------------------


 

ARTICLE 10

CASUALTY

10.1  INSURANCE PROCEEDS. Except as provided in the last clause of this
sentence, all proceeds payable by reason of any loss or damage to any Property,
or any portion thereof, and insured under any policy of insurance required by
ARTICLE 9 (other than the proceeds of any business interruption insurance or
insurance proceeds for Tenant’s Personal Property or the Retained Buildings)
shall be paid directly to Landlord (subject to the provisions of SECTION 10.2)
and all loss adjustments with respect to losses payable to Landlord shall
require the prior written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned; PROVIDED, HOWEVER, that, so long
as no Event of Default shall have occurred and be continuing, all such proceeds
less than or equal to Two Hundred Fifty Thousand Dollars ($250,000) shall be
paid directly to Tenant and such losses may be adjusted without Landlord’s
consent. If Tenant is required to reconstruct or repair any Property as provided
herein, such proceeds shall be paid out by Landlord from time to time for the
reasonable costs of reconstruction or repair of such Property necessitated by
such damage or destruction, subject to and in accordance with the provisions of
SECTION 10.2.4. Any excess proceeds of insurance remaining after the completion
of the restoration shall be paid to Tenant. In the event that the provisions of
SECTION 10.2.1 are applicable, the insurance proceeds shall be retained by the
party entitled thereto pursuant to SECTION 10.2.1. Insurance proceeds received
by Tenant as result of any damage to Retained Buildings shall be applied by
Tenant to reconstruct or repair the Retained Buildings subject to and in
accordance with, and as if received by Tenant from Landlord under, the
provisions of Section 10.2.4

10.2  DAMAGE OR DESTRUCTION.

10.2.1  DAMAGE OR DESTRUCTION OF LEASED PROPERTY. If, during the Term, any
Property shall be totally or partially destroyed and the Travel Center located
thereon is thereby rendered Unsuitable for Its Permitted Use, either Landlord or
Tenant may, by the giving of Notice thereof to the other, terminate this
Agreement with respect to such affected Property, whereupon, this Agreement
shall terminate with respect to such affected Property, Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage
(other than insurance proceeds attributable to the Retained Buildings), Tenant
shall pay to Landlord the amount of any deductible under the insurance policies
covering such Travel Center (excluding

43


--------------------------------------------------------------------------------


 

any deductible attributable to a loss relating to any Retained Buildings), the
amount of any uninsured loss and any difference between the replacement cost of
the affected Property (exclusive of any Retained Buildings) and the casualty
insurance proceeds therefor, and the Minimum Rent shall be reduced by, at
Landlord’s option, (x) eight and one-half percent (8.5%) of the total amount
received by Landlord or (y) the Fair Market Value Rent of the applicable
Property on the Commencement Date, such Fair Market Value Rent to be determined
by agreement of the parties or, absent agreement, an appraiser designated by
Landlord.

10.2.2  PARTIAL DAMAGE OR DESTRUCTION. If, during the Term, any Property shall
be totally or partially destroyed but the Travel Center located thereon is not
rendered Unsuitable for Its Permitted Use, Tenant shall, subject to SECTION
10.2.3, promptly restore such Travel Center as provided in SECTION 10.2.4.

10.2.3  INSUFFICIENT INSURANCE PROCEEDS. If the cost of the repair or
restoration of the applicable Travel Center exceeds the amount of insurance
proceeds received by Landlord and Tenant pursuant to SECTION 9.1, Tenant shall
give Landlord Notice thereof which notice shall set forth in reasonable detail
the nature of such deficiency and whether Tenant shall pay and assume the amount
of such deficiency (Tenant having no obligation to do so, except that, if Tenant
shall elect to make such funds available, the same shall become an irrevocable
obligation of Tenant pursuant to this Agreement). In the event Tenant shall
elect not to pay and assume the amount of such deficiency, Landlord shall have
the right (but not the obligation), exercisable in Landlord’s sole discretion by
Notice to Tenant, given within sixty (60) days after Tenant’s notice of the
deficiency, to elect to make available for application to the cost of repair or
restoration the amount of such deficiency; PROVIDED, HOWEVER, in such event,
upon any disbursement by Landlord thereof, the Minimum Rent shall be adjusted as
provided in SECTION 3.1.1(b). In the event that neither Landlord nor Tenant
shall elect to make such deficiency available for restoration, either Landlord
or Tenant may terminate this Agreement with respect to the affected Property by
Notice to the other, whereupon, this Agreement shall so terminate and insurance
proceeds shall be distributed as provided in SECTION 10.2.1. It is expressly
understood and agreed, however, that, notwithstanding anything in this Agreement
to the contrary, Tenant shall be strictly liable and solely responsible for the
amount of any deductible and shall, upon any insurable loss, pay

44


--------------------------------------------------------------------------------


 

over the amount of such deductible (excluding any deductible attributable to a
loss relating to any Retained Building) to Landlord at the time and in the
manner herein provided for payment of the applicable proceeds to Landlord.

10.2.4  DISBURSEMENT OF PROCEEDS. In the event Tenant is required to restore any
Property pursuant to SECTION 10.2 and this Agreement is not terminated as to
such Property pursuant to this ARTICLE 10, Tenant shall commence (or cause to be
commenced) promptly and continue diligently to perform (or cause to be
performed) the repair and restoration of such Property (hereinafter called the
“WORK”), so as to restore (or cause to be restored) the applicable Property in
material compliance with all Legal Requirements and so that such Property shall
be, to the extent practicable, substantially equivalent in value and general
utility to its general utility and value immediately prior to such damage or
destruction. Subject to the terms hereof, Landlord shall advance the insurance
proceeds and any additional amounts payable by Landlord pursuant to SECTION
10.2.3 or otherwise deposited with Landlord to Tenant regularly during the
repair and restoration period so as to permit payment for the cost of any such
restoration and repair. Any such advances shall be made not more often than
monthly within ten (10) Business Days after Tenant submits to Landlord a written
requisition and substantiation therefor on AIA Forms G702 and G703 (or on such
other form or forms as may be reasonably acceptable to Landlord). Landlord may,
at its option, condition advancement of such insurance proceeds and other
amounts on (i) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned), (ii) general contractors’ estimates, (iii) architect’s
certificates, (iv) conditional lien waivers of general contractors, if
available, (v) evidence of approval by all governmental authorities and other
regulatory bodies whose approval is required, (vi) if Tenant has elected to
advance deficiency funds pursuant to SECTION 10.2.3, Tenant depositing the
amount thereof with Landlord and (vii) such other certificates as Landlord may,
from time to time, reasonably require.

Landlord’s obligation to disburse insurance proceeds under this ARTICLE 10 shall
be subject to the release of such proceeds by any Property Mortgagee to
Landlord.

Tenant’s obligation to restore the applicable Property pursuant to this ARTICLE
10 shall be subject to the release of available insurance proceeds by the
applicable Property

45


--------------------------------------------------------------------------------


 

Mortgagee to Landlord or directly to Tenant and, in the event such proceeds are
insufficient, Landlord electing to make such deficiency available therefor (and
disbursement of such deficiency).

10.3  DAMAGE NEAR END OF TERM. Notwithstanding any provisions of SECTION 10.1 OR
10.2 to the contrary, if damage to or destruction of any Property occurs during
the last twelve (12) months of the Term and if such damage or destruction cannot
reasonably be expected to be fully repaired and restored prior to the date that
is six (6) months prior to the end of the Term, the provisions of SECTION 10.2.1
shall apply as if such Property had been totally or partially destroyed and the
Travel Center thereon rendered Unsuitable for Its Permitted Use.

10.4  TENANT’S PERSONAL PROPERTY. All insurance proceeds payable by reason of
any loss of or damage to any of Tenant’s Personal Property shall be paid to
Tenant and, to the extent necessary to repair or replace Tenant’s Personal
Property in accordance with SECTION 10.5, Tenant shall hold such proceeds in
trust to pay the cost of repairing or replacing damaged Tenant’s Personal
Property.

10.5  RESTORATION OF TENANT’S PERSONAL PROPERTY. If Tenant is required to
restore any Property as hereinabove provided, Tenant shall either (a) restore
all alterations and improvements made by Tenant and Tenant’s Personal Property,
or (b) replace such alterations and improvements and Tenant’s Personal Property
with improvements or items of the same or better quality and utility in the
operation of such Property.

10.6  NO ABATEMENT OF RENT. This Agreement shall remain in full force and effect
and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any damage involving the Leased Property, or any
portion thereof (provided that Landlord shall credit against such payments any
amounts paid to Landlord as a consequence of such damage under any business
interruption insurance obtained by Tenant hereunder). The provisions of this
ARTICLE 10 shall be considered an express agreement governing any cause of
damage or destruction to the Leased Property, or any portion thereof, and, to
the maximum extent permitted by law, no local or State statute, laws, rules,
regulation or ordinance in effect during the Term which provide for such a
contingency shall have any application in such case.

46


--------------------------------------------------------------------------------


10.7  WAIVER. Tenant hereby waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property, or any
portion thereof.

ARTICLE 11

CONDEMNATION

11.1  TOTAL CONDEMNATION, ETC. If either (i) the whole of any Property shall be
taken by Condemnation or (ii) a Condemnation of less than the whole of any
Property renders any Property Unsuitable for Its Permitted Use, this Agreement
shall terminate with respect to such Property, and Tenant and Landlord shall
seek the Award for their interests in the applicable Property as provided in
SECTION 11.5. Upon payment to Landlord of any such Award, the Minimum Rent shall
be reduced by, at Landlord’s option, (x) eight and one-half percent (8.5%) of
the amount of such Award received by Landlord, or (y) the Fair Market Value Rent
of the applicable Property on the Commencement Date, such Fair Market Value Rent
to be determined by agreement of the parties or, absent agreement, an appraiser
designated by Landlord.

11.2  PARTIAL CONDEMNATION. In the event of a Condemnation of less than the
whole of any Property such that such Property is still suitable for its
Permitted Use, Tenant shall, to the extent of the Award and any additional
amounts disbursed by Landlord as hereinafter provided, commence (or cause to be
commenced) promptly and continue diligently to restore (or cause to be restored)
the untaken portion of the applicable Leased Improvements so that such Leased
Improvements shall constitute a complete architectural unit of the same general
character and condition (as nearly as may be possible under the circumstances)
as such Leased Improvements existing immediately prior to such Condemnation, in
material compliance with all Legal Requirements, subject to the provisions of
this SECTION 11.2. If the cost of the repair or restoration of the affected
Property exceeds the amount of the Award, Tenant shall give Landlord Notice
thereof which notice shall set forth in reasonable detail the nature of such
deficiency and whether Tenant shall pay and assume the amount of such deficiency
(Tenant having no obligation to do so, except that if Tenant shall elect to make
such funds available, the same shall become an irrevocable obligation of Tenant
pursuant to this Agreement). In the event Tenant shall elect not to pay and
assume the amount of such deficiency, Landlord shall have the right (but not the
obligation), exercisable at Landlord’s sole election by Notice

47


--------------------------------------------------------------------------------


 

to Tenant given within sixty (60) days after Tenant’s Notice of the deficiency,
to elect to make available for application to the cost of repair or restoration
the amount of such deficiency; PROVIDED, HOWEVER, in such event, upon any
disbursement by Landlord thereof, the Minimum Rent shall be adjusted as provided
in SECTION 3.1.1(b). In the event that neither Landlord nor Tenant shall elect
to make such deficiency available for restoration, either Landlord or Tenant may
terminate this Agreement with respect to the affected Property and the entire
Award shall be allocated as set forth in SECTION 11.5.

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award received by Landlord and necessary to
complete such repair or restoration, together with severance and other damages
awarded to Landlord for the taken Leased Improvements and any deficiency
Landlord has agreed to disburse, to Tenant regularly during the restoration
period so as to permit payment for the cost of such repair or restoration.
Landlord may, at its option, condition advancement of such portion of the Award
and other amounts on (a) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (b) general contractors’ estimates, (c)
architect’s certificates, (d) conditional lien waivers of general contractors,
if available, (e) evidence of approval by all governmental authorities and other
regulatory bodies whose approval is required, (f) if Tenant has elected to
advance deficiency funds pursuant to the preceding paragraph, Tenant depositing
the amount thereof with Landlord and (g) such other certificates as Landlord
may, from time to time, reasonably require. Landlord’s obligation under this
SECTION 11.2 to disburse the Award and such other amounts shall be subject to
(x) the collection thereof by Landlord and (y) the satisfaction of any
applicable requirements of any Property Mortgage, and the release of such Award
by the applicable Property Mortgagee. Tenant’s obligation to restore the Leased
Property shall be subject to the release of any portion of the Award by the
applicable Property Mortgagee to Landlord.

11.3  ABATEMENT OF RENT. Other than as specifically provided in this Agreement,
this Agreement shall remain in full force and effect and Tenant’s obligation to
make all payments of Rent and to pay all other charges as and when required
under this Agreement shall remain unabated during the Term notwithstanding any
Condemnation involving the Leased Property, or any portion thereof. The
provisions of this ARTICLE 11 shall

48


--------------------------------------------------------------------------------


 

be considered an express agreement governing any Condemnation involving the
Leased Property and, to the maximum extent permitted by law, no local or State
statute, law, rule, regulation or ordinance in effect during the Term which
provides for such a contingency shall have any application in such case.

11.4  TEMPORARY CONDEMNATION. In the event of any temporary Condemnation of any
Property or Tenant’s interest therein, this Agreement shall continue in full
force and effect and Tenant shall continue to pay (or cause to be paid), in the
manner and on the terms herein specified, the full amount of the Rent. Tenant
shall continue to perform and observe (or cause to be performed and observed)
all of the other terms and conditions of this Agreement on the part of the
Tenant to be performed and observed. The entire amount of any Award made for
such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall be paid to Tenant. Tenant shall, promptly upon
the termination of any such period of temporary Condemnation, at its sole cost
and expense, restore the affected Property to the condition that existed
immediately prior to such Condemnation, in material compliance with all
applicable Legal Requirements, unless such period of temporary Condemnation
shall extend beyond the expiration of the Term, in which event Tenant shall not
be required to make such restoration.

11.5  ALLOCATION OF AWARD. Except as provided in SECTION 11.4 and the second
sentence of this SECTION 11.5, the total Award shall be solely the property of
and payable to Landlord. Any portion of the Award made for the taking of
Tenant’s leasehold interest in the Leased Property, loss of business during the
remainder of the Term, the taking of Retained Buildings, the taking of Tenant’s
Personal Property, the taking of Capital Additions paid for by Tenant and
Tenant’s removal and relocation expenses shall be the sole property of and
payable to Tenant. In any Condemnation proceedings, Landlord and Tenant shall
each seek its own Award in conformity herewith, at its own expense.

ARTICLE 12

DEFAULTS AND REMEDIES

12.1  EVENTS OF DEFAULT. The occurrence of any one or more of the following
events shall constitute an “EVENT OF DEFAULT” hereunder:

49


--------------------------------------------------------------------------------


 

(a)  should Tenant fail to make any payment of the Rent or any other sum payable
hereunder when due; or

(b)  should Tenant default in the due observance or performance of any of the
terms, covenants or agreements contained herein to be performed or observed by
it (other than as specified in clause (a) above) and should such default
continue for a period of thirty (30) days after Notice thereof from Landlord to
Tenant; PROVIDED, HOWEVER, that if such default is susceptible of cure but such
cure cannot be accomplished with due diligence within such period of time and
if, in addition, Tenant commences to cure or cause to be cured such default
within thirty (30) days after Notice thereof from Landlord and thereafter
prosecutes the curing of such default with all due diligence, such period of
time shall be extended to such period of time (not to exceed an additional
ninety (90) days in the aggregate) as may be necessary to cure such default with
all due diligence; or

(c)  should any obligation of Tenant or any Guarantor in respect of any
Indebtedness of Ten Million Dollars ($10,000,000) or more for money borrowed or
for any material property or services, or any guaranty relating thereto, be
declared to be or become due and payable prior to the stated maturity thereof,
or should there occur and be continuing with respect to any such Indebtedness
any event of default under any instrument or agreement evidencing or securing
the same, the effect of which is to permit the holder or holders of such
instrument or agreement or a trustee, agent or other representative on behalf of
such holder or holders, to cause any such obligations to become due prior to its
stated maturity; or

(d)  should an event of default occur and be continuing beyond the expiration of
any applicable cure period under any Guaranty; or

(e)  should Tenant or any Guarantor generally not be paying its debts as they
become due or should Tenant or any Guarantor make a general assignment for the
benefit of creditors; or

(f)  should any petition be filed by or against Tenant or any Guarantor under
the Federal bankruptcy laws, or should any other proceeding be instituted by or
against Tenant or any Guarantor seeking to adjudicate Tenant or any Guarantor a
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment or composition of Tenant’s or any Guarantor’s debts under any law
relating to bankruptcy,

50


--------------------------------------------------------------------------------


 

insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for Tenant or any Guarantor or for any substantial part of the
property of Tenant or any Guarantor and such proceeding is not dismissed within
one hundred eighty (180) days after institution thereof; or

(g)  should Tenant or any Guarantor cause or institute any proceeding for its
dissolution or termination; or

(h)  should the estate or interest of Tenant in the Leased Property or any part
thereof be levied upon or attached in any proceeding and the same shall not be
vacated or discharged within the later of (x) ninety (90) days after
commencement thereof, unless the amount in dispute is less than $250,000, in
which case Tenant shall give Notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (y) two hundred seventy (270) days after receipt
by Tenant of Notice thereof from Landlord (unless Tenant shall be contesting
such lien or attachment in good faith in accordance with ARTICLE 8); or

(i)  should there occur any direct or indirect Change in Control of Tenant or
any Guarantor, except as otherwise permitted by ARTICLE 16;

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property (except with respect to any Existing Third Party Trade Names and
Service Mark Rights to the extent and as more particularly described in SECTION
2.3) by giving Notice thereof to Tenant and upon the expiration of the time, if
any, fixed in such Notice, this Agreement shall terminate with respect to all or
the designated portion of the Leased Property and all rights of Tenant under
this Agreement with respect thereto shall cease. Landlord shall have and may
exercise all rights and remedies available at law and in equity to Landlord as a
result of Tenant’s breach of this Agreement.

Upon the termination of this Agreement in connection with any Event of Default,
Landlord may, in addition to any other remedies provided herein (including the
rights set forth in SECTION 5.3), enter upon the Real Property, or any portion
thereof and take possession thereof, without liability for trespass or
conversion (Tenant hereby waiving any right to

51


--------------------------------------------------------------------------------


 

notice or hearing prior to such taking of possession by Landlord).

12.2  REMEDIES. None of (a) the termination of this Agreement pursuant to
SECTION 12.1, (b) the repossession of the Leased Property, or any portion
thereof, (c) the failure of Landlord to relet the Leased Property, or any
portion thereof, nor (d) the reletting of all or any of portion of the Leased
Property, shall relieve Tenant of its liability and obligations hereunder, all
of which shall survive any such termination, repossession or reletting. In the
event of any such termination, Tenant shall forthwith pay to Landlord all Rent
due and payable with respect to the Leased Property, or terminated portion
thereof, through and including the date of such termination. Thereafter, Tenant,
until the end of what would have been the Term of this Agreement in the absence
of such termination, and whether or not the Leased Property, or any portion
thereof, shall have been relet, shall be liable to Landlord for, and shall pay
to Landlord, as current damages, the Rent (Additional Rent to be reasonably
calculated by Landlord) and other charges which would be payable hereunder for
the remainder of the Term had such termination not occurred, less the net
proceeds, if any, of any reletting of the Leased Property, or any portion
thereof, after deducting all reasonable expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such reletting.
Tenant shall pay such current damages to Landlord monthly on the days on which
the Minimum Rent would have been payable hereunder if this Agreement had not
been so terminated with respect to such of the Leased Property.

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord using a
discount rate equal to five percent (5%) per annum) of the excess, if any, of
the Rent and other charges which would be payable hereunder from the date of
such termination (assuming that, for the purposes of this paragraph, annual
payments by Tenant on account of Impositions and Additional Rent would be the
same as payments required for the immediately preceding twelve calendar months,
or if less than twelve calendar months have expired since the Commencement Date,
the payments required for such lesser period projected to an annual amount) for
what

52


--------------------------------------------------------------------------------


 

would be the then unexpired term of this Agreement if the same remained in
effect, over the fair market rental for the same period. Nothing contained in
this Agreement shall, however, limit or prejudice the right of Landlord to prove
and obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid. Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting. To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.

Notwithstanding anything to the contrary set forth in this Agreement, if an
Event of Default shall be triggered solely with respect to any of SECTIONS
3.1.2(c), 3.1.2(d), 5.4, 9.5(d), 12.1(c), 12.1(d), 12.1(i), 17.2(a), 17.2(b),
21.1, 21.3, 21.4 OR 21.9 (and not with respect to any other Section of this
Agreement), in no event shall the damages recovered by Landlord pursuant to this
Agreement exceed an amount equal to the sum of (i) present value (as reasonably
determined by Landlord using a discount rate equal to ten and sixty-one
hundredths percent (10.61%) per annum) of the Minimum Rent which would be
payable hereunder from the date of such termination for what would be

53


--------------------------------------------------------------------------------


 

the then unexpired Term of this Agreement if the same remained in effect; and
(ii) all amounts due and unpaid under this Agreement as of the date of the
occurrence of the Event of Default.

12.3  TENANT’S WAIVER. IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1
OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY
JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET FORTH IN
THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE EXEMPTING
PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.

12.4  APPLICATION OF FUNDS. Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine or
as may be prescribed by the laws of the State. Any balance shall be paid to
Tenant.

12.5  LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant (which Notice
shall not be required if Landlord shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Tenant and without waiving or releasing any Event of Default, may
(but shall not be obligated to), at any time thereafter, make such payment or
perform such act for the account and at the expense of Tenant, and may, to the
maximum extent permitted by law, enter upon the Real Property, or any portion
thereof, for such purpose and take all such action thereon as, in Landlord’s
sole and absolute discretion, may be necessary or appropriate therefor. No such
entry shall be deemed an eviction of Tenant. All reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Landlord
in connection therewith, together with interest thereon (to the extent permitted
by law) at the Overdue Rate from the date such sums are paid by Landlord until
repaid, shall be paid by Tenant to Landlord, on demand.

ARTICLE 13

HOLDING OVER

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily

54


--------------------------------------------------------------------------------


tenancy at sufferance at a rate equal to two (2) times the Minimum Rent and
other charges herein provided (prorated on a daily basis). Tenant shall also pay
to Landlord all damages (direct or indirect) sustained by reason of any such
holding over. Otherwise, such holding over shall be on the terms and conditions
set forth in this Agreement, to the extent applicable. Nothing contained herein
shall constitute the consent, express or implied, of Landlord to the holding
over of Tenant after the expiration or earlier termination of this Agreement.

ARTICLE 14

LANDLORD DEFAULT

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Property Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “LANDLORD DEFAULT” by a second Notice to Landlord
and to such Property Mortgagee. Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate. Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof. If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with ARTICLE 22.

55


--------------------------------------------------------------------------------


ARTICLE 15

PURCHASE OF TENANT’S PERSONAL PROPERTY

Landlord shall have the option to purchase Tenant’s Personal Property and any
other property of any of Tenant’s subtenants which are Affiliated Persons of
Tenant and which is used in connection with the operation of any Travel Center,
at the expiration or sooner termination of this Agreement, for an amount equal
to the then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all liabilities assumed
such as equipment leases, conditional sale contracts and other encumbrances
securing such liabilities to which such Personal Property or property of such
subtenant is subject. In addition, upon the expiration or sooner termination of
this Agreement, Landlord shall have the right (i) to require Tenant or any
Affiliated Person of Tenant to grant a perpetual license to Landlord or its
nominee all software programs and similar intellectual property owned or
licensed by Tenant or any such Affiliated Person used at the Travel Centers for
an amount equal to the then fair market value thereof (current replacement cost
as determined by agreement of the parties or, in the absence of such agreement,
appraisal), subject to, and with appropriate price adjustments for, all
liabilities assumed, and (ii) to offer employment to any and all employees of
Tenant and any Affiliated Person of Tenant employed at the Travel Centers.
Tenant shall cause each Affiliated Person of Tenant to enter into any license
and sub-license necessary to effectuate the foregoing and shall not interfere
with, and shall cause each such Affiliated Person to cooperate with Landlord and
its nominees, and not to interfere with, the exercise of such right.

ARTICLE 16

SUBLETTING AND ASSIGNMENT

16.1  SUBLETTING AND ASSIGNMENT. Except as provided in SECTION 16.3, Tenant
shall not, without Landlord’s prior written consent (which consent may be given
or withheld in Landlord’s sole and absolute discretion), assign, mortgage,
pledge, hypothecate, encumber or otherwise transfer this Agreement or sublease
or permit the sublease (which term shall be deemed to include the granting of
concessions, licenses, sublicenses and the like), of the Leased Property, or any
portion thereof, or suffer or permit this Agreement or the leasehold estate
created

56


--------------------------------------------------------------------------------


hereby or any other rights arising under this Agreement to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, or permit the
use or operation of the Leased Property, or any portion thereof, by anyone other
than Tenant or any Manager approved by Landlord pursuant to the applicable
provisions of this Agreement, or the Leased Property, or any portion thereof, to
be offered or advertised for assignment or subletting.

For purposes of this SECTION 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant.

If this Agreement is assigned or if the Leased Property, or any portion thereof
is sublet (or occupied by anybody other than Tenant or any Manager and their
respective employees), after termination of this Agreement, Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, but no
such collection shall be deemed a waiver of the provisions set forth in the
first paragraph of this SECTION 16.1, the acceptance by Landlord of such
assignee, subtenant or occupant, as the case may be, as a tenant, or a release
of Tenant from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.

Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of a Guaranty,
which Guaranty shall be in form and substance satisfactory to Landlord in its
sole discretion and which Guaranty shall constitute a Guaranty hereunder.

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this SECTION 16.1. No assignment,
subletting or occupancy shall affect any Permitted Use. Any subletting,
assignment or other transfer of Tenant’s interest under this Agreement in
contravention of this SECTION 16.1 shall be voidable at Landlord’s option.

57


--------------------------------------------------------------------------------


16.2  REQUIRED SUBLEASE PROVISIONS. Any sublease of all or any portion of the
Leased Property entered into on or after the Commencement Date shall provide (a)
that the Subtenant shall, at Landlord’s or Tenant’s request pursuant to Tenant’s
obligations or Landlord’s rights under SECTION 5.3 or ARTICLE 15, transfer as so
requested any of its Operating Rights and/or other property relating to such
Leased Property (and shall be deemed to have granted Landlord the power of
attorney with respect to its Operating Rights and other property as Tenant has
granted pursuant to the second sentence of the second paragraph of Section 5.3);
(b) that it is subject and subordinate to this Agreement and to the matters to
which this Agreement is or shall be subject or subordinate; (c) that in the
event of termination of this Agreement or reentry or dispossession of Tenant by
Landlord under this Agreement, Landlord may, at its option, terminate such
sublease or take over all of the right, title and interest of Tenant, as
sublessor under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that neither Landlord nor any Property Mortgagee, as holder of a mortgage
or as Landlord under this Agreement, if such mortgagee succeeds to that
position, shall (i) be liable for any act or omission of Tenant under such
sublease, (ii) be subject to any credit, counterclaim, offset or defense which
theretofore accrued to such subtenant against Tenant, (iii) be bound by any
previous modification of such sublease not consented to in writing by Landlord
or by any previous prepayment of more than one (1) month’s rent, (iv) be bound
by any covenant of Tenant to undertake or complete any construction of the
applicable Property, or any portion thereof, (v) be required to account for any
security deposit of the subtenant other than any security deposit actually
delivered to Landlord by Tenant, (vi) be bound by any obligation to make any
payment to such subtenant or grant any credits, except for services, repairs,
maintenance and restoration provided for under the sublease that are performed
after the date of such attornment, (vii) be responsible for any monies owing by
Tenant to the credit of such subtenant unless actually delivered to Landlord by
Tenant, or (viii) be required to remove any Person occupying any portion of the
Leased Property; and (d) in the event that such subtenant receives a written
Notice from Landlord or any Property Mortgagee stating that this Agreement has
terminated, such subtenant shall thereafter be obligated to pay all rentals
accruing under such sublease directly to the party giving such Notice or as such
party may direct. Such sublease shall provide that the subtenant thereunder
shall, at the request of Landlord, execute a suitable instrument in confirmation
of such agreement

58


--------------------------------------------------------------------------------


to attorn. An original counterpart of each such sublease and assignment and
assumption, duly executed by Tenant and such subtenant or assignee, as the case
may be, in form and substance reasonably satisfactory to Landlord, shall be
delivered promptly to Landlord and (a) in the case of an assignment, the
assignee shall assume in writing and agree to keep and perform all of the terms
of this Agreement on the part of Tenant to be kept and performed and shall be,
and become, jointly and severally liable with Tenant for the performance thereof
and (b) in case of either an assignment or subletting, Tenant shall remain
primarily liable, as principal rather than as surety, for the prompt payment of
the Rent and for the performance and observance of all of the covenants and
conditions to be performed by Tenant hereunder.

The provisions of this SECTION 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of SECTION 16.1.

16.3  PERMITTED SUBLEASE. Subject to the provisions of SECTION 16.2 and SECTION
16.4 and any other express conditions or limitations set forth herein, Tenant
may, in each instance after Notice to Landlord and without consent, (a) enter
into third party agreements or sublease space at any Property for fuel station,
restaurant/food service or mechanical repair purposes or other concessions in
furtherance of the Permitted Use, so long as such subleases will not violate or
affect any Legal Requirement or Insurance Requirement, and Tenant shall provide
such additional insurance coverage applicable to the activities to be conducted
in such subleased space as Landlord and any Property Mortgagee may reasonably
require, and (b) enter into one or more subleases or licenses with Affiliated
Persons of Tenant with respect to the Leased Property, or any portion thereof
(including but without limitation with respect to any trade names, trademarks,
service marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, constituting part of the Transferred Trademarks),
PROVIDED Tenant gives Landlord Notice of the material terms and conditions
thereof and such subleases or licenses or sublicenses do not grant any rights
beyond the Term. Landlord and Tenant acknowledge and agree that if Tenant enters
into one (1) or more subleases, licenses or sublicenses with Affiliated Persons
of Tenant with respect to any Property, or any portion thereof, in accordance
with the preceding clause (b), Tenant may allocate the rent and other charges
with respect to the affected Property in any reasonable manner; PROVIDED,
HOWEVER, that such allocation shall not affect Tenant’s (nor any

59


--------------------------------------------------------------------------------


Guarantor’s) liability for the Rent and other obligations of Tenant under this
Agreement; and, PROVIDED, FURTHER, that Tenant shall give Landlord prompt
written notice of any allocation or reallocation of the rent and other charges
with respect to the affected Property and, in any event, Tenant shall give
Landlord written notice of the amount of such allocations at least ten (10)
Business Days prior to the date that Landlord or Hospitality Properties Trust is
required to file any tax returns in any State where such affected Leased
Property is located.

16.4  SUBLEASE LIMITATION. Anything contained in this Agreement to the contrary
notwithstanding, Tenant shall not sublet or sublicense the Leased Property, or
any portion thereof, on any basis such that the rental to be paid by any
sublessee or sublicensee thereunder would be based, in whole or in part, on the
net income or profits derived by the business activities of such sublessee or
sublicensee, any other formula such that any portion of such sublease rental or
sublicense would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, or any similar or successor provision
thereto or would otherwise disqualify Landlord or any Affiliated Person for
treatment as a “real estate investment trust” under the Code.

ARTICLE 17

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

17.1  ESTOPPEL CERTIFICATES. At any time and from time to time, but not more
than a reasonable number of times per year, upon not less than ten (10) Business
Days prior Notice by either party, the party receiving such Notice shall furnish
to the other an Officer’s Certificate certifying that this Agreement is
unmodified and in full force and effect (or that this Agreement is in full force
and effect as modified and setting forth the modifications), the date to which
the Rent has been paid, that no Default or an Event of Default has occurred and
is continuing or, if a Default or an Event of Default shall exist, specifying in
reasonable detail the nature thereof, and the steps being taken to remedy the
same, and such additional information as the requesting party may reasonably
request. Any such certificate furnished pursuant to this SECTION 17.1 may be
relied upon by the requesting party, its lenders and any prospective purchaser
or mortgagee of the Leased Property, or any portion thereof, or the leasehold
estate created hereby.

60


--------------------------------------------------------------------------------


17.2  FINANCIAL STATEMENTS. Tenant shall furnish or cause TCA to furnish, as
applicable, the following statements to Landlord:

(a) within forty-five (45) days after each of the first three fiscal quarters of
any Fiscal Year, the most recent Consolidated Financials, accompanied by the
Financial Officer’s Certificate;

(b) within ninety (90) days after the end of each Fiscal Year, the most recent
Consolidated Financials and financials of Tenant for such year, certified by an
independent certified public accountant reasonably satisfactory to Landlord and
accompanied by a Financial Officer’s Certificate;

(c) within forty-five (45) days after the end of each month, an unaudited
operating statement and statement of Capital Expenditures prepared on a Property
by Property basis and a combined basis, accompanied by a Financial Officer’s
Certificate;

(d) at any time and from time to time upon not less than twenty (20) days Notice
from Landlord or such additional period as may be reasonable under the
circumstances, any Consolidated Financials, Tenant financials or any other
audited or unaudited financial reporting information required to be filed by
Landlord with any securities and exchange commission, the SEC or any successor
agency, or any other governmental authority, or required pursuant to any order
issued by any court, governmental authority or arbitrator in any litigation to
which Landlord is a party, for purposes of compliance therewith;

(e) promptly after receipt or sending thereof, copies of all notices given or
received by Tenant under any Management Agreement or TA Franchise Agreement; and

(f) promptly upon Notice from Landlord, such other information concerning the
business, financial condition and affairs of Tenant, any Guarantor, and/or any
Affiliated Person of Tenant as Landlord reasonably may request from time to
time.

Landlord may at any time, and from time to time, provide any Property Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining
the agreement of such Property Mortgagee to maintain such statements and the
information therein as confidential.

61


--------------------------------------------------------------------------------


ARTICLE 18

LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF
TRANSFERRED TRADEMARKS AND ENFORCEMENT

18.1  INSPECTION. Tenant shall permit Landlord and its authorized
representatives to inspect the Leased Property, or any portion thereof, during
usual business hours upon not less than forty-eight (48) hours’ notice and to
make such repairs as Landlord is permitted or required to make pursuant to the
terms of this Agreement, provided that any inspection or repair by Landlord or
its representatives will not unreasonably interfere with Tenant’s use and
operation of the Leased Property and further provided that in the event of an
emergency, as determined by Landlord in its reasonable discretion, prior Notice
shall not be necessary.

18.2  QUALITY CONTROL. Landlord shall have the right to exercise quality control
over the use made by Tenant (and any and all Affiliated Persons and permitted
sublicensees) of the Transferred Trademarks to a degree reasonably necessary to
maintain the validity and enforceability of the Transferred Trademarks and to
protect the goodwill associated therewith. Tenant (and any and all Affiliated
Persons and permitted sublicensees) shall not combine the Transferred Trademarks
with any other trademarks, service marks, trade names, logos, domain names or
other brand-source indicia unless it obtains Landlord’s prior written consent.

18.3  TRANSFERRED TRADEMARKS, REGISTRATION AND MAINTENANCE. Tenant shall be
responsible for trademark registration and maintenance on behalf of Landlord.

18.4  ENFORCEMENT. In the event that Tenant (or any Affiliated Person or
sublicensee) learns of any infringement or unauthorized use of any of the
Transferred Trademarks, it shall promptly notify Landlord. If requested to do
so, Tenant (and any and all Affiliated Persons and sublicensees) shall cooperate
with and assist Landlord in any action that Landlord may commence to protect its
right, title and interest in the Transferred Trademarks, including joining the
action as a party if necessary.

ARTICLE 19

EASEMENTS

19.1  GRANT OF EASEMENTS. Provided no Event of Default has occurred and is
continuing, Landlord will join in granting and,

62


--------------------------------------------------------------------------------


if necessary, modifying or abandoning such rights-of-way, easements and other
interests as may be reasonably requested by Tenant for ingress and egress, and
electric, telephone, gas, water, sewer and other utilities so long as:

(a)  the instrument creating, modifying or abandoning any such easement,
right-of-way or other interest is satisfactory to and approved by Landlord
(which approval shall not be unreasonably withheld, delayed or conditioned);

(b)  Landlord receives an Officer’s Certificate from Tenant stating (i) that
such grant, modification or abandonment is not detrimental to the proper conduct
of business on such Property, (ii) the consideration, if any, being paid for
such grant, modification or abandonment (which consideration shall be paid by
Tenant), (iii) that such grant, modification or abandonment does not impair the
use or value of such Property for the Permitted Use, and (iv) that, for as long
as this Agreement shall be in effect, Tenant will perform all obligations, if
any, of Landlord under any such instrument; and

(c)  Landlord receives evidence satisfactory to Landlord that the Manager has
granted its consent to such grant, modification or abandonment in accordance
with the requirements of such Manager’s Management Agreement or that such
consent is not required.

19.2  EXERCISE OF RIGHTS BY TENANT. So long as no Event of Default has occurred
and is continuing, Tenant shall have the right to exercise all rights of
Landlord under the Easement Agreements and, in connection therewith, Landlord
shall execute and promptly return to Tenant such documents as Tenant shall
reasonably request. Tenant shall perform all obligations of Landlord under the
Easement Agreements.

19.3  PERMITTED ENCUMBRANCES. Any agreements entered into in accordance with
this ARTICLE 19 shall be deemed a Permitted Encumbrance.

ARTICLE 20

PROPERTY MORTGAGES

20.1  LANDLORD MAY GRANT LIENS. Without the consent of Tenant, Landlord may,
from time to time, directly or indirectly, create or otherwise cause to exist
any lien, encumbrance or title retention agreement (“ENCUMBRANCE”) upon the
Leased Property (other than the Retained Buildings), or any portion thereof, or
interest therein, whether

63


--------------------------------------------------------------------------------


to secure any borrowing or other means of financing or refinancing.

20.2  SUBORDINATION OF LEASE. This Agreement and any and all rights of Tenant
hereunder are and shall be subject and subordinate to any ground or master
lease, and all renewals, extensions, modifications and replacements thereof, and
to all mortgages and deeds of trust, which may now or hereafter affect the
Leased Property, or any portion thereof, or any improvements thereon and/or any
of such leases, whether or not such mortgages or deeds of trust shall also cover
other lands and/or buildings and/or leases, to each and every advance made or
hereafter to be made under such mortgages and deeds of trust, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and deeds of trust and all consolidations of such mortgages and deeds
of trust. This section shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument that Landlord,
the lessor under any such lease or the holder of any such mortgage or the
trustee or beneficiary of any deed of trust or any of their respective
successors in interest may reasonably request to evidence such subordination.
Any lease to which this Agreement is, at the time referred to, subject and
subordinate is herein called “SUPERIOR LEASE” and the lessor of a Superior Lease
or its successor in interest at the time referred to is herein called “SUPERIOR
LANDLORD” and any mortgage or deed of trust to which this Agreement is, at the
time referred to, subject and subordinate is herein called “SUPERIOR MORTGAGE”
and the holder, trustee or beneficiary of a Superior Mortgage is herein called
“SUPERIOR MORTGAGEE”. Tenant shall have no obligations under any Superior Lease
or Superior Mortgage other than those expressly set forth in this SECTION 20.2.

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “SUCCESSOR LANDLORD”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall

64


--------------------------------------------------------------------------------


continue in full force and effect as a direct lease between the Successor
Landlord and Tenant upon all of the terms, conditions and covenants as are set
forth in this Agreement, except that the Successor Landlord (unless formerly the
landlord under this Agreement or its nominee or designee) shall not be (a)
liable in any way to Tenant for any act or omission, neglect or default on the
part of any prior Landlord under this Agreement, (b) responsible for any monies
owing by or on deposit with any prior Landlord to the credit of Tenant (except
to the extent actually paid or delivered to the Successor Landlord), (c) subject
to any counterclaim or setoff which theretofore accrued to Tenant against any
prior Landlord, (d) bound by any modification of this Agreement subsequent to
such Superior Lease or Mortgage, or by any previous prepayment of Rent for more
than one (1) month in advance of the date due hereunder, which was not approved
in writing by the Superior Landlord or the Superior Mortgagee thereto, (e)
liable to Tenant beyond the Successor Landlord’s interest in the Leased Property
and the rents, income, receipts, revenues, issues and profits issuing from the
Leased Property, (f) responsible for the performance of any work to be done by
the Landlord under this Agreement to render the Leased Property ready for
occupancy by Tenant (subject to Landlord’s obligations under SECTION 5.1.2(b) or
with respect to any insurance or Condemnation proceeds), or (g) required to
remove any Person occupying the Leased Property or any part thereof, except if
such person claims by, through or under the Successor Landlord. Tenant agrees at
any time and from time to time to execute a suitable instrument in confirmation
of Tenant’s agreement to attorn, as aforesaid, and Landlord agrees to provide
Tenant with an instrument of nondisturbance and attornment from each such
Superior Mortgagee and Superior Landlord (other than the lessors under any
ground leases with respect to the Leased Property, or any portion thereof) in
form and substance reasonably satisfactory to Tenant. Notwithstanding the
foregoing, any Successor Landlord shall be liable (a) to pay to Tenant any
amounts owed under SECTION 5.1.2(b), and (b) to pay to Tenant any portions of
insurance proceeds or Awards received by Landlord or the Successor Landlord
required to be paid to Tenant pursuant to the terms of this Agreement, and, as a
condition to any mortgage, lien or lease in respect of the Leased Property, or
any portion thereof, and the subordination of this Agreement thereto, the
mortgagee, lienholder or lessor, as applicable, shall expressly agree, for the
benefit of Tenant, to make such payments, which agreement shall be embodied in
an instrument in form reasonably satisfactory to Tenant.

65


--------------------------------------------------------------------------------


20.3  NOTICE TO MORTGAGEE AND SUPERIOR LANDLORD. Subsequent to the receipt by
Tenant of Notice from Landlord as to the identity of any Property Mortgagee or
Superior Landlord under a lease with Landlord, as ground lessee, which includes
the Leased Property, or any portion thereof, as part of the demised premises and
which complies with SECTION 20.1 (which Notice shall be accompanied by a copy of
the applicable mortgage or lease), no Notice from Tenant to Landlord as to a
default by Landlord under this Agreement shall be effective with respect to a
Property Mortgagee or Superior Landlord unless and until a copy of the same is
given to such Property Mortgagee or Superior Landlord at the address set forth
in the above described Notice, and the curing of any of Landlord’s defaults
within the applicable notice and cure periods set forth in ARTICLE 14 by such
Property Mortgagee or Superior Landlord shall be treated as performance by
Landlord.

ARTICLE 21

ADDITIONAL COVENANTS OF LANDLORD AND TENANT

21.1  PROMPT PAYMENT OF INDEBTEDNESS. Tenant shall (a) pay or cause to be paid
when due all payments of principal of and premium and interest on Tenant’s
Indebtedness for money borrowed and shall not permit or suffer any such
Indebtedness to become or remain in default beyond any applicable grace or cure
period, (b) pay or cause to be paid when due all lawful claims for labor and
rents with respect to the Leased Property, (c) pay or cause to be paid when due
all trade payables and (d) pay or cause to be paid when due all other of
Tenant’s Indebtedness upon which it is or becomes obligated, except, in each
case, other than that referred to in clause (a), to the extent payment is being
contested in good faith by appropriate proceedings in accordance with ARTICLE 8
and if Tenant shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, if appropriate, or unless and until
foreclosure, distraint sale or other similar proceedings shall have been
commenced.

21.2  CONDUCT OF BUSINESS. Tenant shall not engage in any business other than
the leasing and operation of the Leased Property (including any incidental or
ancillary business relating thereto) and shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect and in good
standing its legal existence and its rights and licenses necessary to conduct
such business.

66


--------------------------------------------------------------------------------


21.3  MAINTENANCE OF ACCOUNTS AND RECORDS. Tenant shall keep true records and
books of account of Tenant in which full, true and correct entries will be made
of dealings and transactions in relation to the business and affairs of Tenant
in accordance with GAAP. Tenant shall apply accounting principles in the
preparation of the financial statements of Tenant which, in the judgment of and
the opinion of its independent public accountants, are in accordance with GAAP,
where applicable, except for changes approved by such independent public
accountants. Tenant shall provide to Landlord either in a footnote to the
financial statements delivered under SECTION 17.2 which relate to the period in
which such change occurs, or in separate schedules to such financial statements,
information sufficient to show the effect of any such changes on such financial
statements.

21.4  NOTICE OF LITIGATION, ETC. Tenant shall give prompt Notice to Landlord of
any litigation or any administrative proceeding to which it may hereafter become
a party of which Tenant has notice or actual knowledge which involves a
potential liability equal to or greater than Two Hundred Fifty Thousand Dollars
($250,000) or which may otherwise result in any material adverse change in the
business, operations, property, prospects, results of operation or condition,
financial or other, of Tenant. Forthwith upon Tenant obtaining knowledge of any
Default, Event of Default or any default or event of default under any agreement
relating to Indebtedness for money borrowed in an aggregate amount exceeding, at
any one time, Two Hundred Fifty Thousand Dollars ($250,000), or any event or
condition that would be required to be disclosed in a current report filed by
Tenant on Form 8-K or in Part II of a quarterly report on Form 10-Q if Tenant
were required to file such reports under the Securities Exchange Act of 1934, as
amended, Tenant shall furnish Notice thereof to Landlord specifying the nature
and period of existence thereof and what action Tenant has taken or is taking or
proposes to take with respect thereto.

21.5  INDEBTEDNESS OF TENANT. Tenant shall not create, incur, assume or
guarantee, or permit to exist, or become or remain liable directly or indirectly
upon, any Indebtedness except the following:

(a)  Indebtedness of Tenant to Landlord;

(b)  Indebtedness of Tenant for Impositions, to the extent that payment thereof
shall not at the time be required to be made in accordance with the provisions
of ARTICLE 8;

67


--------------------------------------------------------------------------------


(c)  Indebtedness of Tenant in respect of judgments or awards (i) which have
been in force for less than the applicable appeal period and in respect of which
execution thereof shall have been stayed pending such appeal or review, or (ii)
which are fully covered by insurance payable to Tenant, or (iii) which are for
an amount not in excess of $250,000 in the aggregate at any one time outstanding
and (x) which have been in force for not longer than the applicable appeal
period, so long as execution is not levied thereunder or (y) in respect of which
an appeal or proceedings for review shall at the time be prosecuted in good
faith in accordance with the provisions of ARTICLE 8, and in respect of which
execution thereof shall have been stayed pending such appeal or review;

(d)  unsecured borrowings of Tenant from its Affiliated Persons which are by
their terms expressly subordinate pursuant to a Subordination Agreement to the
payment and performance of Tenant’s obligations under this Agreement; or

(e)  Indebtedness for purchase money financing in accordance with SECTION
21.8(a) and other operating liabilities incurred in the ordinary course of
Tenant’s business;

(f)  Indebtedness of Tenant as guarantor or borrower secured by Liens permitted
under SECTION 21.8(c); or

(g)  A guaranty of TCA’s obligations under its revolving line of credit and for
any privately placed or publicly issued debt.

21.6  DISTRIBUTIONS, PAYMENTS TO AFFILIATED PERSONS, ETC. Tenant shall not
declare, order, pay or make, directly or indirectly, any Distributions or any
payment to any Affiliated Person of Tenant (including payments in the ordinary
course of business) or set apart any sum or property therefor, or agree to do
so, if, at the time of such proposed action, or immediately after giving effect
thereto, any Event of Default shall have occurred and be continuing. Otherwise,
as long as no Event of Default shall have occurred and be continuing, Tenant may
make Distributions and payments to Affiliated Persons; PROVIDED, HOWEVER, that
any such payments shall at all times be subordinate to Tenant’s obligations
under this Agreement.

21.7  PROHIBITED TRANSACTIONS. Tenant shall not permit to exist or enter into
any agreement or arrangement whereby it engages in a transaction of any kind
with any Affiliated Person

68


--------------------------------------------------------------------------------


as to Tenant or any Guarantor, except on terms and conditions which are
commercially reasonable.

21.8  LIENS AND ENCUMBRANCES. Except as permitted by ARTICLE 7 and SECTION 21.5,
Tenant shall not create or incur or suffer to be created or incurred or to exist
any Lien on this Agreement or any of Tenant’s assets, properties, rights or
income, or any of its interest therein, now or at any time hereafter owned,
other than:

(a)  Security interests securing the purchase price of equipment or personal
property whether acquired before or after the Commencement Date; PROVIDED,
HOWEVER, that (i) such Lien shall at all times be confined solely to the asset
in question and (ii) the aggregate principal amount of Indebtedness secured by
any such Lien shall not exceed the cost of acquisition or construction of the
property subject thereto;

(b)  Permitted Encumbrances;

(c)  Security interests in Accounts or Chattel Paper, in Support Obligations,
General Intangibles or Deposit Accounts relating to such Accounts or Chattel
Paper, in any Instruments or Investment Property evidencing or arising from such
Accounts or Chattel Paper, in any documents, books, records or other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) maintained with
respect to any property described in this SECTION 21.8(c) or in any Proceeds of
any of the foregoing (capitalized terms used in this SECTION 21.8(c) without
definition being used as defined in or for purposes of Article 9 of the Uniform
Commercial Code as in effect in the Commonwealth of Massachusetts); or

(d)  As permitted pursuant to SECTION 21.5.

21.9  MERGER; SALE OF ASSETS; ETC. Without Landlord’s prior written consent
(which consent may be given or withheld in Landlord’s sole discretion), Tenant
shall not (i) sell, lease (as lessor or sublessor), transfer or otherwise
dispose of, or abandon, all or any material portion of its assets (including
capital stock or other equity interests) or business to any Person, (ii) merge
into or with or consolidate with any other Entity, or (iii) sell, lease (as
lessor or sublessor), transfer or otherwise dispose of, or abandon, any personal
property or fixtures or any real property; PROVIDED, HOWEVER, that,
notwithstanding the provisions of clause (iii) preceding, Tenant

69


--------------------------------------------------------------------------------


may dispose of equipment or fixtures which have become inadequate, obsolete,
worn-out, unsuitable, undesirable or unnecessary, provided substitute equipment
or fixtures having equal or greater value and utility (but not necessarily
having the same function) have been provided.

21.10  BANKRUPTCY REMOTE ENTITIES. At Landlord’s request, Tenant shall make such
amendments, modifications or other changes to its charter documents and
governing bodies (including, without limitation, Tenant’s board of directors),
and take such other actions, as may from time to time be necessary to qualify
Tenant as a “bankruptcy remote entity”, PROVIDED THAT Landlord shall reimburse
Tenant for all costs and expenses reasonably incurred by Tenant in connection
with the making of such amendments or modifications.

21.11  TRADE AREA RESTRICTION. Notwithstanding anything to the contrary in this
Agreement, neither Tenant nor any Affiliated Person of Tenant shall acquire,
own, franchise, finance, lease, manage, operate or open any Travel Center or
similar business within seventy-five (75) miles in either direction along the
primary interstate on which any Property is located without Landlord’s consent,
which consent may be given or withheld in Landlord’s sole discretion.

ARTICLE 22

ARBITRATION

Landlord or Tenant may elect to submit any dispute hereunder that has an amount
in controversy in excess of $250,000 to arbitration hereunder. Any such
arbitration shall be conducted in Boston, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then
pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

In the event Landlord or Tenant shall elect to submit any such dispute to
arbitration hereunder, Landlord and Tenant shall each appoint and pay all fees
of a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute. Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so

70


--------------------------------------------------------------------------------


submitted, shall appoint a third arbitrator. If either Landlord or Tenant shall
fail to appoint an arbitrator, as aforesaid, for a period of twenty (20) days
after written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator. If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question. The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between Landlord and Tenant, unless the
arbitrators decide otherwise. The fees of respective counsel engaged by the
parties, and the fees of expert witnesses and other witnesses called for the
parties, shall be paid by the respective party engaging such counsel or calling
or engaging such witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to Landlord and one to
Tenant. A judgment of a court of competent jurisdiction may be entered upon the
award of the arbitrators in accordance with the rules and statutes applicable
thereto then obtaining.

Landlord and Tenant acknowledge and agree that, to the extent any such dispute
shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement, Landlord and Tenant shall cooperate to
consolidate any such arbitration hereunder and under such Management Agreement
into a single proceeding.

ARTICLE 23

MISCELLANEOUS

23.1  LIMITATION ON PAYMENT OF RENT. All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under applicable law, the benefit of

71


--------------------------------------------------------------------------------


which may be asserted by Tenant as a defense, and if, from any circumstance
whatsoever, fulfillment of any provision of this Agreement, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, or if from any circumstances Landlord should ever
receive as fulfillment of such provision such an excessive amount, then, IPSO
FACTO, the amount which would be excessive shall be applied to the reduction of
the installment(s) of Minimum Rent next due and not to the payment of such
excessive amount. This provision shall control every other provision of this
Agreement and any other agreements between Landlord and Tenant.

23.2  NO WAIVER. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.

23.3  REMEDIES CUMULATIVE. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
(as applicable) of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Landlord of any or all of
such other rights, powers and remedies.

23.4  SEVERABILITY. Any clause, sentence, paragraph, section or provision of
this Agreement held by a court of competent jurisdiction to be invalid, illegal
or ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.

23.5  ACCEPTANCE OF SURRENDER. No surrender to Landlord of this Agreement or of
the Leased Property or any part thereof, or

72


--------------------------------------------------------------------------------


of any interest therein, shall be valid or effective unless agreed to and
accepted in writing by Landlord and no act by Landlord or any representative or
agent of Landlord, other than such a written acceptance by Landlord, shall
constitute an acceptance of any such surrender.

23.6  NO MERGER OF TITLE. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Agreement or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, this Agreement or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.

23.7  CONVEYANCE BY LANDLORD. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms hereof other than as security for a debt,
and the grantee or transferee of such of the Leased Property shall expressly
assume all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord under this Agreement with respect to such of the Leased
Property arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new owner.

23.8  QUIET ENJOYMENT. Tenant shall peaceably and quietly have, hold and enjoy
the Real Property (other than the Retained Buildings) for the Term, free of
hindrance or molestation by Landlord or anyone claiming by, through or under
Landlord, but subject to (a) any Encumbrance permitted under ARTICLE 20 or
otherwise permitted to be created by Landlord hereunder, (b) all Permitted
Encumbrances, (c) liens as to obligations of Landlord that are either not yet
due or which are being contested in good faith and by proper proceedings,
provided the same do not materially interfere with Tenant’s ability to operate
any Travel Center and (d) liens that have been consented to in writing by
Tenant. Except as otherwise provided in this Agreement, no failure by Landlord
to comply with the foregoing covenant shall give Tenant any right to cancel or
terminate this Agreement or abate, reduce or make a deduction from or offset
against the Rent or any other sum payable under this Agreement, or to fail to
perform any other obligation of Tenant hereunder.

73


--------------------------------------------------------------------------------


23.9  NO RECORDATION. Neither Landlord nor Tenant shall record this Agreement.

23.10  NOTICES.

(a)  Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
by telecopier with written acknowledgment of receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

(c)  All such notices shall be addressed,

if to Landlord:

c/o Hospitality Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John G. Murray
[Telecopier No. (617) 969-5730]

if to Tenant:

c/o TravelCenters of America LLC
24601 Center Ridge Road
Westlake, Ohio  44145
Attn:  Mr. John R. Hoadley
[Telecopier No. (617)-796-8349]

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon

74


--------------------------------------------------------------------------------


receipt by the other parties of such notice and each shall have the right to
specify as its address any other address within the United States of America.

23.11  CONSTRUCTION. Anything contained in this Agreement to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination or expiration of this Agreement with
respect to the Leased Property shall survive such termination or expiration. In
no event shall Landlord be liable for any consequential damages suffered by
Tenant as the result of a breach of this Agreement by Landlord. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party to be charged.
All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Each term or provision of this Agreement to be performed by Tenant
shall be construed as an independent covenant and condition. Time is of the
essence with respect to the provisions of this Agreement. Except as otherwise
set forth in this Agreement, any obligations of Tenant (including without
limitation, any monetary, repair and indemnification obligations) and Landlord
shall survive the expiration or sooner termination of this Agreement. Tenant
hereby acknowledges that the agreement between Landlord and Tenant to treat this
Agreement as a single lease in all respects was and is of primary importance,
and a material inducement, to Landlord to enter into this Agreement. Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Agreement constitutes a single lease of the Leased Property and is not
divisible notwithstanding any references herein to any individual Property and
notwithstanding the possibility that certain individual Properties may be
deleted herefrom pursuant to the express provisions of this Agreement.

23.12  COUNTERPARTS; HEADINGS. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.

23.13  APPLICABLE LAW, ETC. Except as to matters regarding the internal affairs
of Landlord and issues of or limitations on

75


--------------------------------------------------------------------------------


any personal liability of the shareholders and trustees or directors of Landlord
for obligations of Landlord, as to which the laws of the State of Maryland shall
govern, this Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts, regardless of (i) where this Agreement is executed or
delivered; or (ii) where any payment or other performance required by this
Agreement is made or required to be made; or (iii) where any breach of any
provision of this Agreement occurs, or any cause of action otherwise accrues; or
(iv) where any action or other proceeding is instituted or pending; or (v) the
nationality, citizenship, domicile, principal place of business, or jurisdiction
of organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
Massachusetts; or (vii) any combination of the foregoing. Notwithstanding the
foregoing, the laws of the State shall apply to the perfection and priority of
liens upon and the disposition of any Property.

23.14  RIGHT TO MAKE AGREEMENT. Each party warrants, with respect to itself,
that neither the execution of this Agreement, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the term of this Agreement and any extensions
thereof, the full right to enter into this Agreement and perform its obligations
hereunder.

23.15  ATTORNEYS’ FEES. If any lawsuit or arbitration or other legal proceeding
arises in connection with the interpretation or enforcement of this Agreement,
the prevailing party therein shall be entitled to receive from the other party
the prevailing party’s costs and expenses, including reasonable attorneys’ fees
incurred in connection therewith, in preparation therefor and on appeal
therefrom, which amounts shall be included in any judgment therein.

76


--------------------------------------------------------------------------------


23.16  NONLIABILITY OF TRUSTEES. THE DECLARATION OF TRUST ESTABLISHING HPT TA
PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME OF SUCH ENTITY REFERS TO THE
TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY
OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SUCH ENTITY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH ENTITY. ALL PERSONS DEALING WITH SUCH
ENTITY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITY FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

77


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

LANDLORD:

 

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

TA LEASING LLC

 

 

 

 

By:

/s/ John R. Hoadley

 

 

 

John R. Hoadley

 

 

 

Executive Vice President and Treasurer

 

78


--------------------------------------------------------------------------------


EXHIBITS A-1 THROUGH A-146

LAND

[The Exhibit to this agreement has been omitted and will be supplementally
furnished by the Securities and Exchange Commission upon request]


--------------------------------------------------------------------------------


EXHIBIT B

ADDRESSES FOR RETAINED BUILDINGS

[The Exhibit to this agreement has been omitted and will be supplementally
furnished by the Securities and Exchange Commission upon request]

 


--------------------------------------------------------------------------------


EXHIBIT C

LIST OF CAPITAL ADDITIONS

[The Exhibit to this agreement has been omitted and will be supplementally
furnished by the Securities and Exchange Commission upon request]

 


--------------------------------------------------------------------------------


EXHIBIT 10.2

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

 

 

DEFINITIONS

1

 

 

1.1

ADDITIONAL CHARGES

1

 

 

1.2

ADDITIONAL RENT

1

 

 

1.3

AFFILIATED PERSON

2

 

 

1.4

AGREEMENT

2

 

 

1.5

ALLOWANCE

2

 

 

1.6

APPLICABLE LAWS

2

 

 

1.7

AWARD

3

 

 

1.8

BASE FUEL GROSS REVENUES

3

 

 

1.9

BASE NON-FUEL GROSS REVENUES

3

 

 

1.10

BASE YEAR

3

 

 

1.11

BUSINESS DAY

3

 

 

1.12

CAPITAL ADDITION

3

 

 

1.13

CAPITAL EXPENDITURE

3

 

 

1.14

CAPITAL REPLACEMENTS BUDGET

3

 

 

1.15

CHANGE IN CONTROL

3

 

 

1.16

CLAIM

4

 

 

1.17

CODE

4

 

 

1.18

COMMENCEMENT DATE

4

 

 

1.19

CONDEMNATION

4

 

 

1.20

CONDEMNOR

4

 

 

1.21

CONSOLIDATED FINANCIALS

5

 

 

1.22

DATE OF TAKING

5

 

 

1.23

DEFAULT

5

 

 

1.24

DISBURSEMENT RATE

5

 

 

1.25

DISTRIBUTION

5

 

 

1.26

EASEMENT AGREEMENT

5

 

 

1.27

ENCUMBRANCE

5

 

 

1.28

ENTITY

5

 

 

1.29

ENVIRONMENT

6

 

 

1.30

ENVIRONMENTAL OBLIGATION

6

 

 

1.31

ENVIRONMENTAL NOTICE

6

 

 

1.32

ENVIRONMENTAL REPORT

6

 

 

1.33

EVENT OF DEFAULT

6

 

 

1.34

EXCESS FUEL GROSS REVENUES

6

 

 

1.35

EXCESS NON-FUEL GROSS REVENUES

6

 

 

1.36

EXISTING THIRD PARTY TRADE NAMES AND SERVICE MARK RIGHTS

6

 

 

1.37

FAIR MARKET VALUE

6

 

 

1.38

FAIR MARKET VALUE RENT

7

 

 

1.39

FINANCIAL OFFICER'S CERTIFICATE

7

 

 

1.40

FISCAL YEAR

7

 

 

1.41

FIXTURES

7

 

 

1.42

FUEL SALES CAP

7

 

 

1.43

GAAP

7

 

 

1.44

GOVERNMENT AGENCIES

7

 

 

1.45

GROSS FUEL REVENUES

8

 

 

1.46

GROSS NON-FUEL REVENUES

8

 

i


--------------------------------------------------------------------------------


 

 

1.47

GROUND LEASES

9

 

 

1.48

GUARANTOR

9

 

 

1.49

GUARANTY

9

 

 

1.50

HAZARDOUS SUBSTANCES

9

 

 

1.51

IMMEDIATE FAMILY

9

 

 

1.52

IMPOSITIONS

9

 

 

1.53

INDEBTEDNESS

10

 

 

1.54

INDEX

11

 

 

1.55

INSURANCE REQUIREMENTS

11

 

 

1.56

INTEREST RATE

11

 

 

1.57

LAND

11

 

 

1.58

LANDLORD

11

 

 

1.59

LANDLORD DEFAULT

11

 

 

1.60

LANDLORD LIENS

11

 

 

1.61

LEASE YEAR

12

 

 

1.62

LEASED IMPROVEMENTS

12

 

 

1.63

LEASED INTANGIBLE PROPERTY

12

 

 

1.64

LEASED PROPERTY

12

 

 

1.65

LEGAL REQUIREMENTS

12

 

 

1.66

LIEN

13

 

 

1.67

MANAGER

13

 

 

1.68

MANAGEMENT AGREEMENT

13

 

 

1.69

MINIMUM RENT

13

 

 

1.70

NOTICE

14

 

 

1.71

OFFICER'S CERTIFICATE

14

 

 

1.72

OPERATING RIGHTS

14

 

 

1.73

OVERDUE RATE

14

 

 

1.74

PARENT

14

 

 

1.75

PERMITTED ENCUMBRANCES

14

 

 

1.76

PERMITTED LIENS

14

 

 

1.77

PERMITTED USE

14

 

 

1.78

PERSON

14

 

 

1.79

PROPERTY

14

 

 

1.80

PROPERTY MORTGAGE

15

 

 

1.81

PROPERTY MORTGAGEE

15

 

 

1.82

REAL PROPERTY

15

 

 

1.83

RENT

15

 

 

1.84

RETAINED BUILDINGS

15

 

 

1.85

SARA

15

 

 

1.86

SEC

15

 

 

1.87

STATE

15

 

 

1.88

SUBORDINATED CREDITOR

15

 

 

1.89

SUBORDINATION AGREEMENT

15

 

 

1.90

SUBSIDIARY

15

 

 

1.91

SUBTENANT

16

 

 

1.92

SUCCESSOR LANDLORD

16

 

 

1.93

SUPERIOR LANDLORD

16

 

 

1.94

SUPERIOR LEASE

16

 

ii


--------------------------------------------------------------------------------


 

 

1.95

SUPERIOR MORTGAGE

16

 

 

1.96

SUPERIOR MORTGAGEE

16

 

 

1.97

TA FRANCHISE AGREEMENT

16

 

 

1.98

TCA

16

 

 

1.99

TENANT

16

 

 

1.100

TENANT'S PERSONAL PROPERTY

16

 

 

1.101

TERM

16

 

 

1.102

TRANSFERRED TRADEMARKS

17

 

 

1.103

TRAVEL CENTER

17

 

 

1.104

UNSUITABLE FOR ITS PERMITTED USE

17

 

 

1.105

WILLINGTON RENT

17

 

 

1.106

WORK

17

 

 

 

 

 

ARTICLE 2

 

 

LEASED PROPERTY AND TERM

17

 

 

2.1

LEASED PROPERTY

17

 

 

2.2

CONDITION OF LEASED PROPERTY

19

 

 

2.3

TERM

19

 

 

 

 

 

ARTICLE 3

 

 

RENT

20

 

 

3.1

RENT

20

 

 

3.2

LATE PAYMENT OF RENT, ETC.

25

 

 

3.3

NET LEASE, ETC.

26

 

 

3.4

NO TERMINATION, ABATEMENT, ETC.

26

 

 

 

 

 

ARTICLE 4

 

 

USE OF THE LEASED PROPERTY

27

 

 

4.1

PERMITTED USE

27

 

 

4.2

COMPLIANCE WITH LEGAL/INSURANCE REQUIREMENTS, ETC.

29

 

 

4.3

ENVIRONMENTAL MATTERS

30

 

 

4.4

GROUND LEASES

31

 

 

 

 

 

ARTICLE 5

 

 

MAINTENANCE AND REPAIRS

32

 

 

5.1

MAINTENANCE AND REPAIR

32

 

 

5.2

TENANT'S PERSONAL PROPERTY

35

 

 

5.3

YIELD UP

35

 

 

5.4

MANAGEMENT AND FRANCHISE AGREEMENTS

37

 

 

 

 

 

ARTICLE 6

 

 

IMPROVEMENTS, ETC.

37

 

 

6.1

IMPROVEMENTS TO THE LEASED PROPERTY

37

 

 

6.2

SALVAGE

38

 

 

 

 

 

ARTICLE 7

 

 

LIENS

38

 

 

 

 

 

ARTICLE 8

 

 

PERMITTED CONTESTS

39

 

 

 

 

 

ARTICLE 9

 

 

INSURANCE AND INDEMNIFICATION

40

 

 

9.1

GENERAL INSURANCE REQUIREMENTS

40

 

 

9.2

WAIVER OF SUBROGATION

40

 

iii


--------------------------------------------------------------------------------


 

 

9.3

FORM SATISFACTORY, ETC.

41

 

 

9.4

NO SEPARATE INSURANCE; SELF-INSURANCE

41

 

 

9.5

INDEMNIFICATION OF LANDLORD

42

 

 

 

 

 

ARTICLE 10

 

 

CASUALTY

43

 

 

10.1

INSURANCE PROCEEDS

43

 

 

10.2

DAMAGE OR DESTRUCTION

43

 

 

10.3

DAMAGE NEAR END OF TERM

46

 

 

10.4

TENANT'S PERSONAL PROPERTY

46

 

 

10.5

RESTORATION OF TENANT'S PERSONAL PROPERTY

46

 

 

10.6

NO ABATEMENT OF RENT

46

 

 

10.7

WAIVER

47

 

 

 

 

 

ARTICLE 11

 

 

CONDEMNATION

47

 

 

11.1

TOTAL CONDEMNATION, ETC.

47

 

 

11.2

PARTIAL CONDEMNATION

47

 

 

11.3

ABATEMENT OF RENT

48

 

 

11.4

TEMPORARY CONDEMNATION

49

 

 

11.5

ALLOCATION OF AWARD

49

 

 

 

 

 

ARTICLE 12

 

 

DEFAULTS AND REMEDIES

49

 

 

12.1

EVENTS OF DEFAULT

49

 

 

12.2

REMEDIES

52

 

 

12.3

TENANT'S WAIVER

54

 

 

12.4

APPLICATION OF FUNDS

54

 

 

12.5

LANDLORD'S RIGHT TO CURE TENANT'S DEFAULT

54

 

 

 

 

 

ARTICLE 13

 

 

HOLDING OVER

54

 

 

 

 

 

ARTICLE 14

 

 

LANDLORD DEFAULT

55

 

 

 

 

 

ARTICLE 15

 

 

PURCHASE OF TENANT'S PERSONAL PROPERTY

56

 

 

 

 

 

ARTICLE 16

 

 

SUBLETTING AND ASSIGNMENT

56

 

 

16.1

SUBLETTING AND ASSIGNMENT

56

 

 

16.2

REQUIRED SUBLEASE PROVISIONS

58

 

 

16.3

PERMITTED SUBLEASE

59

 

 

16.4

SUBLEASE LIMITATION

60

 

 

 

 

 

ARTICLE 17

 

 

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

60

 

 

17.1

ESTOPPEL CERTIFICATES

60

 

 

17.2

FINANCIAL STATEMENTS

61

 

 

 

 

 

ARTICLE 18

 

 

LANDLORD'S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED TRADEMARKS AND
ENFORCEMENT

62

 

 

18.1

INSPECTION

62

 

iv


--------------------------------------------------------------------------------


 

 

18.2

QUALITY CONTROL

64

 

 

18.3

TRANSFERRED TRADEMARKS, REGISTRATION AND MAINTENANCE

64

 

 

18.4

ENFORCEMENT

64

 

 

 

 

 

ARTICLE 19

 

 

EASEMENTS

65

 

 

19.1

GRANT OF EASEMENTS

65

 

 

19.2

EXERCISE OF RIGHTS BY TENANT

65

 

 

19.3

PERMITTED ENCUMBRANCES

65

 

 

 

 

 

ARTICLE 20

 

 

PROPERTY MORTGAGES

66

 

 

20.1

LANDLORD MAY GRANT LIENS

66

 

 

20.2

SUBORDINATION OF LEASE

66

 

 

20.3

NOTICE TO MORTGAGEE AND SUPERIOR LANDLORD

68

 

 

 

 

 

ARTICLE 21

 

 

ADDITIONAL COVENANTS OF LANDLORD AND TENANT

68

 

 

21.1

PROMPT PAYMENT OF INDEBTEDNESS

68

 

 

21.2

CONDUCT OF BUSINESS

69

 

 

21.3

MAINTENANCE OF ACCOUNTS AND RECORDS

69

 

 

21.4

NOTICE OF LITIGATION, ETC.

69

 

 

21.5

INDEBTEDNESS OF TENANT

69

 

 

21.6

DISTRIBUTIONS, PAYMENTS TO AFFILIATED PERSONS, ETC.

70

 

 

21.7

PROHIBITED TRANSACTIONS

71

 

 

21.8

LIENS AND ENCUMBRANCES

71

 

 

21.9

MERGER; SALE OF ASSETS; ETC.

71

 

 

21.10

BANKRUPTCY REMOTE ENTITIES

72

 

 

21.11

TRADE AREA RESTRICTION

72

 

 

 

 

 

ARTICLE 22

 

 

ARBITRATION

72

 

 

 

 

 

ARTICLE 23

 

 

MISCELLANEOUS

74

 

 

23.1

LIMITATION ON PAYMENT OF RENT

74

 

 

23.2

NO WAIVER

74

 

 

23.3

REMEDIES CUMULATIVE

74

 

 

23.4

SEVERABILITY

74

 

 

23.5

ACCEPTANCE OF SURRENDER

75

 

 

23.6

NO MERGER OF TITLE

75

 

 

23.7

CONVEYANCE BY LANDLORD

75

 

 

23.8

QUIET ENJOYMENT

75

 

 

23.9

NO RECORDATION

76

 

 

23.10

NOTICES

76

 

 

23.11

CONSTRUCTION

77

 

 

23.12

COUNTERPARTS; HEADINGS

78

 

 

23.13

APPLICABLE LAW, ETC.

78

 

 

23.14

RIGHT TO MAKE AGREEMENT

78

 

 

23.15

ATTORNEYS' FEES

79

 

 

23.16

NONLIABILITY OF TRUSTEES

79

 

v


--------------------------------------------------------------------------------